As filed with the Securities and Exchange Commission on February 12, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DECISIONPOINT SYSTEMS, INC. (Name of registrant in its charter) Delaware 37-1644635 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 8697 Research Drive Irvine, CA 92618 (949) 465-0065 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Nicholas R. Toms Chief Executive Officer 8697 Research Drive Irvine, CA 92618 (949) 465-0065 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: David Manno, Esq. Jeff Cahlon, Esq. 61 Broadway New York, New York 10006 Tel: (212) 930-9700 Fax: (212) 930-9725 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x i Table of Contents If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filed,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) ii Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Series D Preferred Stock, par value $0.001 per share (1) Common Stock, $.001 par value issuable upon conversion of Series D Preferred Stock convertible at $1.00 per share (1)(2) - - - Series D Preferred Stock, par value $0.001 per share, issuable as dividends (1) Common Stock, $.001 par value issuable upon conversion of Series D Preferred Stock issuable as dividends convertible at $1.00 per share (1)(2) - - - Shares of Common Stock underlying Common Stock Purchase Warrant Shares of Common Stock, par value $0.001 (4) Total Fee calculated pursuant to Rule 457(i). Includes shares of our common stock, par value $0.001 per share, which may be offered pursuant to this registration statement, which shares are issuable upon conversion of Series D Preferred Stock held by the selling stockholders.Pursuant to Rule 416 under the Securities Act, the shares offered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. No registration fee is required pursuant to Rule 457(i). No registration fee required pursuant to Rule 457(g). (4)Represents outstanding shares of common stock. (5) Estimated at $1.15 per share, the average of the high and low prices of the common stock as reported on the OTC Bulletin Board on February 8, 2013, for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. iii Table of Contents The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities under this prospectus until the registration statement of which it is a part and filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 12, 2013 PRELIMINARY PROSPECTUS DECISIONPOINT SYSTEMS, INC. Up to 957,712 shares of Series D Preferred Stock and 11,839,592 Shares of Common Stock This prospectus relates to the offering by the selling stockholders of up to 957,712 shares of Series D Preferred Stock and 11,839,592 shares of common stock of DecisionPoint Systems, Inc. Selling stockholders will offer their respective shares of Series D Preferred Stock at a fixed price of $10.00 per share until the Series D Preferred Stock is quoted on the Over-the-Counter Bulletin Board, and thereafter, at prevailing market prices or privately negotiated prices. Our Series D Preferred Stock is not traded on any national securities exchange and is not quoted on any over-the-counter market. We intend to begin discussions with various market makers in order to arrange for an application to be made with respect to our Series D Preferred Stock, to be approved for quotation on the Over-The-Counter Bulletin Board upon the effectiveness of this prospectus. If our shares of Series D Preferred Stock become quoted on the Over-The-Counter Bulletin Board, sales will be made at prevailing market prices or privately negotiated prices. The selling stockholders will offer their shares of Series D Preferred Stock at a fixed price of $10.00 per share until such shares are quoted on the Over-the-Counter Bulletin Board, and thereafter, at prevailing market prices or privately negotiated prices. Our common stock is traded on the OTC Bulletin Board under the symbol “DPSI.”On February 8, 2013, the closing price of our common stock was $1.17 per share. The selling stockholders may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” We will bear all costs relating to the registration of these shares of our common stock and Series D Preferred Stock, other than any selling stockholders’ legal or accounting costs or commissions. We will not receive any proceeds from the sale of common stock and Series D Preferred Stock by the selling stockholders. iv Table of Contents Investing in our Series D Preferred Stock and common stock involves a high degree of risk.Before making any investment in our Series D Preferred Stock or common stock, you should read and carefully consider the risks described in this prospectus under “Risk Factors ” beginning on page of this prospectus. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment thereto.We have not authorized anyone to provide you with different information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This prospectus is dated , 2013 v Table of Contents TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 1 About this Prospectus 2 Prospectus Summary 2 Risk Factors 7 Use of Proceeds 15 Market For Common Stock and Related Stockholder Matters 15 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Business 37 Description of Property 51 Legal Proceedings 52 Management 53 Executive Compensation 58 Certain Relationships and Related Transactions 60 Security Ownership of Certain Beneficial Owners and Management 62 Description of Securities 64 Indemnification for Securities Act Liabilities 65 Plan of Distribution 66 Selling Stockholders 68 Legal Matters 96 Experts 96 Additional Information 96 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not, and the underwriter has not, authorized anyone to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely on it.We are offering to sell, and are seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. Our business, financial conditions, results of operations and prospects may have changed since that date. vi Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements”. Forward-looking statements reflect the current view about future events. When used in this prospectus, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions, as they relate to us or our management, identify forward-looking statements. Such statements, include, but are not limited to, statements contained in this prospectus relating to our business strategy, our future operating results and liquidity and capital resources outlook. Forward-looking statements are based on our current expectations and assumptions regarding our business, the economy and other future conditions. Because forward–looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by the forward-looking statements. They are neither statements of historical fact nor guarantees of assurance of future performance. We caution you therefore against relying on any of these forward-looking statements. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, without limitation, a continued decline in general economic conditions nationally and internationally; decreased demand for our products and services; market acceptance of our products and services; our ability to protect our intellectual property rights; the impact of any infringement actions or other litigation brought against us; competition from other providers and products; our ability to develop and commercialize new and improved products and services; our ability to raise capital to fund continuing operations; changes in government regulation; our ability to complete customer transactions and capital raising transactions; and other factors (including the risks contained in the section of this prospectus entitled “Risk Factors”) relating to our industry, our operations and results of operations and any businesses that may be acquired by us. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not undertake to update any of the forward-looking statements to conform these statements to actual results. 1 Table of Contents PROSPECTUS SUMMARY This summary highlights information contained throughout this prospectus and is qualified in its entirety to the more detailed information and financial statements included elsewhere in this prospectus. This summary does not contain all of the information that should be considered before investing in our common stock.Investors should read the entire prospectus carefully, including the more detailed information regarding our business, the risks of purchasing our common stock discussed in this prospectus under “Risk Factors” beginning on page of this prospectus and our financial statements and the accompanying notes beginning on page F-1 of this prospectus. In this prospectus, we refer to DecisionPoint Systems, Inc. as the “Company,” “we”, “us” or “our”. Our Company We are an enterprise systems integrator that provides mobility systems integration and supply chain systems integration, as well as traditional scanning and mobility hardware solutions.We design, deploy and support mobile computing and wireless systems that enable our customers to access enterprise data at the point of decision whether they are on the retail selling floor, warehouse loading dock or on the road making deliveries.These systems generally include mobile computers, mobile application software, and related data capture equipment including bar code scanners and radio frequency identification (“RFID”) readers.We also provide professional services including consulting, proprietary and third party software and software customization as an integral part of our customized solutions for our customers.Our supply chain systems integration offerings include Warehouse Management Systems, Transportation Management Systems, and Enterprise Resource Planning Systems as well as legacy systems.We operate in one business segment. We deliver to our customers the ability to make better, faster and more accurate business decisions by implementing industry-specific, enterprise wireless and mobile computing systems for their front-line employees, inside and outside of the ‘four-walls’.It is these systems which provide the information to improve the hundreds of individual business decisions made each day.The “productivity paradox” is that the information remains locked away in their organization’s enterprise computing system, and historically, accessible only when employees were at their desk.Our solutions solve this productivity issue.As a result our customers are able to move their business decision points closer to their own customers who in turn, drive their own improved productivity and operational efficiencies. We accomplish this by providing our customers with everything they need to achieve their enterprise mobility goals, starting with the planning of their systems, to the design and build stage, to the deployment and support stage, and finally to achieving their projected Return On Investment. We have developed an ‘ecosystem’ of partners which we bring to every customer situation.The standout partner in this ecosystem is Motorola Solutions, Inc. (“Motorola Solutions”), for whom we consistently are rated one of its top Value Added Resellers (“VAR”) and which provides the vast amount of our re-sold products including bar code scanners, battery’s charging stations and accessories.We also partner with other top equipment and software suppliers such as Zebra Technologies Corporation, Datamax - O’Neil— a unit of the Dover Corporation,in addition to a host of specialized independent software vendors such as AirVersent, AirWatch, Antenna Software, Verifone GlobalBay and Wavelink. We are focused on several commercial enterprise markets.These include retail, manufacturing, distribution, transportation and logistics.We are also increasingly focused on the markets for these systems in the markets where there are large groups of field services workers.These markets include maintenance and repair, inspections, deliveries, and other specialized business services such as uniform rental.This part of our business did not exist a few years ago.But with the continued growth of the mobile internet, we expect to add resources in this area in order to take advantage of the increasing opportunities.We expect our customers to continue to embrace and deploy new technology to enhance their own customers’ experience with business and improve their own operations to lower their operating costs and better service their customers.Our expertise and understanding of our customers’ operations and business operations in general, coupled with our expertise and understanding of new technology for equipment and software offerings enables us to identify new trends and opportunities to implement new solutions to our existing and potential customers. 2 Table of Contents We have several offices throughout the U.S which allows us to serve any customer on a nation-wide basis.We can provide depot services through our West and East coast facilities. We have recently seen indications that the major retailers are optimistic about the future economic climate which will translate into increased opportunities in our largest target market.Additionally, we are always keenly aware of potential acquisition candidates that can provide complementary products and service offerings to our customer base. An investment in DecisionPoint Systems, Inc. is speculative and involves substantial risks. You should read the “Risk Factors” section of this Memorandum for a discussion of certain factors to consider carefully before deciding to invest in us. Recent Developments On June 4, 2012 (the “Apex Closing Date”), pursuant to a Stock Purchase Agreement, the Company acquired all of the issued and outstanding shares of Apex Systems Integrators Inc. (“Apex”), a corporation organized under the laws of the Province of Ontario, Canada.Apex is a leading provider of wireless mobile work force software solutions.Its suite of products utilizes the latest technologies to empower the mobile worker in many areas including merchandising, sales and delivery; field service; logistics and transportation; and, warehouse management.Its clients are North American companies that are household names whose products and services are used daily to feed, transport, entertain and care for people throughout the world. In consideration for the shares of Apex, the Company paid CDN$5,000,000 (US$4,801,000 at the Apex Closing Date) in cash.The Company could pay up to an undiscounted amount of CDN$3,500,000 (US$3,360,700 at the Apex Closing Date) in considerationfor Apex achieving certain levels of adjusted earnings before interest, depreciation, taxes and amortization in the period ended July 2013. On July 31, 2012 (the “Illume Closing Date”), the Company entered into an asset purchase agreement (the “Illume Purchase Agreement”) with MacroSolve, Inc. (the “Seller”). Pursuant to the Illume Purchase Agreement, the Company purchased the business (including substantially all the related assets) of the Seller’s Illume Mobile division (“Illume Mobile”), for a purchase price of $1,000,000, of which $250,000 was paid in cash and $750,000 was paid in the form of 617,284 shares of the Company’s common stock.The number of shares to be issued was based on a value of $1.215 per share which was based on the volume weighted-average trading price of the Company’s common stock over the twenty trading days prior to the Illume Closing Date. Pursuant to the asset purchase agreement, the Company may be required to make an additional payment (“Additional Payment”) to the Seller of up to $500,000 of which 50% will be paid in cash, and 50% will be paid in shares of the common stock of the Company.The value of the shares will be based on the closing price of the Company’s common stock on the one year anniversary of the Illume Closing Date.The Additional Payment will be paid within 30 days of the one year anniversary of the Closing Date. The Illume Mobile business acquired by the Company includes patent protected domain expertise in developing Enterprise mobile software for Android and Apple (iOS) mobile devices. Corporate Information DecisionPoint Systems, Inc., formerly known as Comamtech, Inc., was incorporated on August 16, 2010, in Canada under the laws of the Ontario Business Corporations Act (“OCBA”).On June 15, 2011, we entered into a Plan of Merger (the “Merger Agreement”) among the Company, its wholly owned subsidiary, 2259736 Ontario Inc., incorporated under the laws of the Province of Ontario, Canada (the “Purchaser”) and DecisionPoint Systems, Inc., a Delaware corporation that had been publicly traded since June 2009 (“Old DecisionPoint”).Pursuant to the Merger Agreement, under Section 182 of the OCBA, on June 15, 2011 (the “Effective Date”) Old DecisionPoint merged (the “Merger”) into the Purchaser and became a wholly owned subsidiary of the Company.Prior to the Merger, Comamtech was a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).In connection with the Merger, the Company changed its name to DecisionPoint Systems, Inc., and the Purchaser changed its name to DecisionPoint Systems International, Inc. (“DecisionPoint Systems International”).On June 15, 2011, both companies were reincorporated in the State of Delaware. 3 Table of Contents About this Offering Series D Private Placement On December 20, 2012, we entered into and closed a securities purchase agreement (the “Series D Purchase Agreement”) with accredited investors (the “Investors”), pursuant to which we sold an aggregate of 633,600 shares of Series D Preferred Stock (the “Series D Preferred Shares”) for a purchase price of $10.00 per share, for aggregate gross proceeds of $6,336,000 (the “Series D First Closing”). We retained Taglich Brothers, Inc. (the “Placement Agent”) as the placement agent for the Series D First Closing. We paid the Placement Agent $506,880 in commissions (equal to 8% of the gross proceeds), and issued to the Placement Agent five-year warrants (the “Placement Agent Warrants”) to purchase 633,600 shares of our common stock (equal to 10% of the number of shares of common stock underlying the Series D Preferred Shares sold under the Purchase Agreement) at an exercise price of $1.10 per share, in connection with the Series D First Closing. The Investors included certain of our officers, directors and employees, who purchased an aggregate of 20,700 Series D Preferred Shares.We used $4.7 million of the proceeds from the Series D Closing to redeem all of our outstanding shares of Series C Preferred Stock. On December 31, 2012, we sold an additional 70,600 shares of Series D Preferred Stock (the “Series D Second Closing”, and together with the Series D First Closing, the “Series D Closings”) pursuant to the Series D Purchase Agreement for an aggregate of 704,200 shares of Series D Preferred Stock sold.The Placement Agent acted as the placement agent for the Series D Second Closing as well. We paid the Placement Agent $56,480 in commissions (equal to 8% of the gross proceeds), and issued to the Placement Agent Placement Agent Warrants to purchase 70,600 shares of common stock (equal to 10% of the number of shares of common stock underlying the Series D Preferred Shares sold under the Series D Purchase Agreement) at an exercise price of $1.10 per share, in connection with the Series D Second Closing for an aggregate of 704,200 such Placement Agent Warrants.The Investors included one of our officers who purchased an aggregate of 2,500 Series D Preferred Shares. Gross Proceeds $ Less: Redemption of Preferred Series C Shares $ Payment of placement agent fees, including other estimated costs Funds restricted pursuant to terms of APEX Stock Purchase Agreement Funds available for general corporate purposes $ - Our proceeds from the Series D Closings, before deducting placement agent fees and other expenses, wereapproximately $7.0 million. We used $4.7 million for redemption of all of our outstanding shares of Series C Preferred Stock. Approximately $0.9 million was used to pay fees and expenses of this offering, and $1.4 million are funds restricted pursuant to terms of APEX Stock Purchase Agreement. Pursuant to the Series D Purchase Agreement, we agreed to, within 60 days of the final closing under the Series D Purchase Agreement, (a) file a registration statement (the “Registration Statement”) with the SEC covering the re-sale of the Series D Preferred Shares, the shares of common stock underlying the Series D Preferred Shares, the shares of Series D Preferred Stock issuable as dividends on the Series D Preferred Shares (the “PIK Shares”), the shares of common stock underlying the PIK Shares, and the shares of common stock underlying the Placement Agent Warrants, (b) file a registration statement under the Securities Exchange Act of 1934, as amended, with the SEC registering the class of Series D Preferred Stock, and (c) use our best efforts, including seeking and cooperating with one or more market makers, to cause the quotation of the Series D Preferred Stock on the OTC Bulletin Board and the OTC QB tier of the OTC Markets Group. We also agreed to use our best efforts to have the Registration Statement become effective as soon as possible after filing (and in any event within 90 days of the filing of such Registration Statement), and to keep such Registration Statement effective for a minimum of three years. 4 Table of Contents In connection with the Series D First Closing, on December 20, 2012, we filed a Certificate of Designation of Series D Preferred Stock (the “Series D Certificate of Designation”) with the Secretary of State of Delaware. Pursuant to the Series D Certificate of Designation, we designated 4,000,000 shares of our preferred stock as Series D Preferred Stock. The Series D Preferred Stock has a Stated Value of $10.00 per share, votes on an as-converted basis with the common stock, and is convertible, at the option of the holder, into such number of shares of our common stock equal to the number of shares of Series D Preferred Stock to be converted, multiplied by the Stated Value, divided by the Conversion Price in effect at the time of the conversion.The initial Conversion Price is $1.00, subject to adjustment in the event of stock splits, stock dividends and similar transactions, and in the event of subsequent equity sales at a lower price per share, subject to certain exceptions. The Series D Preferred Stock entitles the holder to cumulative dividends, payable quarterly, at an annual rate of (i) 8% of the Stated Value during the three year period commencing on the date of issue, and (ii) 12% of the Stated Value commencing three years after the date of issue. We may, at our option, pay dividends in PIK Shares, in which event the applicable dividend rate will be 12% and the number of such PIK Shares issuable will be equal to the aggregate dividend payable divided by the lesser of (x) the then effective Conversion Price or (y) the average volume weighted average price of the Company’s common stock for the five prior consecutive trading days. This prospectus includes (i) 704,200 Series D Preferred Shares sold under the Series D Purchase Agreement, (ii) 253,hares of Series D Preferred Stock issuable as dividends on the Series D Preferred Shares (calculated based on a 12% dividend rate at a Conversion Price of $1.00 over three years), (iii) 7,042,000 shares of common stock issuable upon conversion of the 704,200 shares of Series D Preferred Stock purchased under the Series D Purchase Agreement, (iv) 2,535,120 shares of common stock underlying the PIK Shares, (v) 704,200 shares of common stock underlying the Placement Agent Warrants, and (vi) 1,558,272 shares of common stock held by certain selling stockholders. Preferred stock offered by the selling stockholders 957,712 shares of preferred stock, including the following: -704,200 Series D Preferred Shares sold under the Series D Purchase Agreement; and -253,hares issuable as dividends on the Series D Preferred Shares. 5 Table of Contents Common stock offered by the selling stockholders 11,839,592 shares of common stock, including the following: -7,042,000 shares of common stock underlying the Series D Preferred Shares sold under the Series D Purchase Agreement, -2,535,120 shares of common stock underlying the PIK Shares; -704,200 shares of common stock underlying the Placement Agent Warrants; and -1,558,272 shares of common stock presently issued and outstanding. Common stock to be outstanding after the offering Up to 19,581,759 shares. (1) OTCBB symbol DPSI (1) Based on 9,300,439 shares of common stock outstanding as of January 31, 2013. Assumes conversion of the 704,200 Series D Preferred Shares and 253,hares offered hereunder and exercise of the Placement Agent Warrants. 6 Table of Contents RISK FACTORS An investment in our securities has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. RISKS RELATED TO OUR BUSINESS Our limited operating history as a public company makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. Although our management team has been engaged in software development for an extended period of time and we began the operations of our current business in December 2003, we have only been operating as a public company with our current operations since June 2009.We have a limited operating history in our current combined form, which makes it difficult to evaluate our business on the basis of historical operations. As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Reliance on our historical results may not be representative of the results we will achieve. Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, product costs or expenses. If we make poor budgetary decisions as a result of unreliable historical data, we could be less profitable or incur losses, which may result in a decline in our stock price. The RFID industry is characterized by rapid technological change, and our success depends upon the frequent enhancement of existing products and timely introduction of new products that meet our customers’ needs. Customer requirements for RFID products are rapidly evolving and technological changes in our industry occur rapidly. To keep up with new customer requirements and distinguish us from our competitors, we must frequently introduce new products and enhancements of existing products. Enhancing existing products and developing new products is a complex and uncertain process. It often requires significant investments in research and development (“R&D”) which we do not undertake. We do not have adequate resources to invest in R&D that will keep pace with technological changes in our industry. Even if we made adequate investments in R&D, they may not result in products attractive or acceptable to our customers. Furthermore, we may not be able to launch new or improved products before our competition launches comparable products. Any of these factors could cause our business or financial results to suffer. 7 Table of Contents Future business combinations and acquisition transactions, if any, as well as recently closed business combinations and acquisition transactions may not succeed in generating the intended benefits and may, therefore, adversely affect shareholder value or our financial results. Integration of new businesses or technologies into our business may have any of the following adverse effects: ● We may have difficulty transitioning customers and other business relationships. ● We may have problems unifying management following a transaction. ● We may lose key employees from our existing or acquired businesses. ● We may experience intensified competition from other companies seeking to expand sales and market share during the integration period. ● Our management’s attention may be diverted to the assimilation of the technology and personnel of acquired businesses or new product or service lines. ● We may experience difficulties in coordinating geographically disparate organizations and corporate cultures and integrating management personnel with different business backgrounds. The inability of our management to successfully integrate acquired businesses, and any related diversion of management’s attention, could have a material adverse effect on our business, operating results and financial condition. Business combinations and other acquisition transactions may have a direct adverse effect on our financial condition, results of operations or liquidity, or on our stock price. To complete acquisitions or other business combinations, we may have to use cash, issue new equity securities with dilutive effects on existing stockholders, take on new debt, assume contingent liabilities or amortize assets or expenses in a manner that might have a material adverse effect on our balance sheet, results of operations or liquidity. We are required to record certain financing and acquisition-related costs and other items as current period expenses, which would have the effect of reducing our reported earnings in the period in which an acquisition is consummated. These and other potential negative effects of an acquisition transaction could prevent us from realizing the benefits of such transactions and have a material adverse impact on our stock price, revenues, revenue growth, balance sheet, results of operations and liquidity. We expect that we will need to raise additional funds, and these funds may not be available when we need them or the additional funds may not be obtained on favorable terms. We believe that we will need to raise additional monies in order to fund our growth strategy and implement our business plan. Specifically, we expect that we will need to raise additional funds in order to pursue rapid expansion, develop new or enhanced services and products, and acquire complementary businesses or assets. Additionally, we may need funds to respond to unanticipated events that require us to make additional investments in our business. There can be no assurance that additional financing will be available when needed, on favorable terms, or at all. If these funds are not available when we need them, then we may need to change our business strategy and reduce our rate of growth. Our competitors may be able to develop their business strategy and grow revenue at a faster pace than us, which would limit our results of operations and may force us to cease or curtail operations. The wireless mobile solutions marketplace, while highly fragmented, is very competitive and many of our competitors are more established and have greater resources. We expect that competition will intensify in the future. Some of these competitors also have greater market presence, marketing capabilities, technological and personnel resources than we do. As compared with our company therefore, such competitors may: 8 Table of Contents ● develop and expand their infrastructure and service/product offerings more efficiently or more quickly ● adapt more swiftly to new or emerging technologies and changes in client requirements ● take advantage of acquisition and other opportunities more effectively ● devote greater resources to the marketing and sale of their products and services ● leverage more effectively existing relationships with customers and strategic partners or exploit better recognized brand names to market and sell their services. These current and prospective competitors include: ● other wireless mobile solutions companies such as International Business Machines, Accenture, Sedlak, Peak Technologies, Agilysys, Acsis, Stratix and Catalyst International ● in certain areas our existing hardware suppliers, in particular Motorola Solutions but also Intermec, Zebra and others ● the in-house IT departments of many of our customers. A significant portion of our revenue is dependent upon a small number of customers and the loss of any one of these customers would negatively impact our revenues and our results of operations. We derived approximately 19.4% of our revenues from two customers in 2012. We derived approximately 24% of our revenues from our two largest customers in 2011. Customer mix shifts significantly from year to year, but a concentration of the business with a few large customers is typical in any given year. A decline in our revenues could occur if a customer which has been a significant factor in one financial reporting period gives us significantly less business in the following period. For the year ended December 31, 2012, we had one customer within the healthcare industry that generated 12.5% of our total sales, and another customer, which is a leading provider of communication technologies that generated 6.9% of our total sales. Any one of our customers could reduce their orders for our products and services in favor of a more competitive price or different product at any time. Our contracts with these customers and our other customers do not include any specific purchase requirements or other requirements outside of the normal course of business. The majority of our customer contracts are on an annual basis for service support while on a purchase order basis for hardware purchases. Typical hardware sales are submitted on an estimated order basis with subsequent follow on orders for specific quantities. These sales are ultimately subject to the time that the units are installed at all of the customer locations as per their requirements. Service contracts are purchased on an annual basis generally and are the performance responsibility of the actual service provider as opposed to the Company. Termination provisions are generally standard clauses based upon non-performance, but a customer can cancel with a certain reasonable notice period anywhere from 30 to 90 days. General industry standards for contracts provide ordinary terms and conditions, while actual work and performance aspects are usually dictated by a Statement of Work which outlines what is being ordered, product specifications, delivery, installation and pricing. Growth of and changes in our revenues and profits depend on the customer, product and geographic mix of our sales. Fluctuations in our sales mix could have an adverse impact on or increase the volatility of our revenues, gross margins and profits. 9 Table of Contents Sales of our productsto large enterprises tend to have lower prices and gross margins than sales to smaller firms. In addition, our gross margins vary depending on the product or service made. Growth in our revenues and gross margins therefore depends on the customer, product and geographic mix of our sales. If we are unable to execute a sales strategy that results in a favorable sales mix, our revenues, gross margins and earnings may decline. Further, changes in the mix of our sales from quarter-to-quarter or year-to-year may make our revenues, gross margins and earnings more volatile and difficult to predict. Our sales and profitability may be affected by changes in economic, business or industry conditions. If the economic climate in the U.S. or abroad deteriorates, customers or potential customers could reduce or delay their technology investments. Reduced or delayed technology investments could decrease our sales and profitability. In this environment, our customers may experience financial difficulty, cease operations and fail to budget or reduce budgets for the purchase of our products and professional services. This may lead to longer sales cycles, delays in purchase decisions, payment and collection, and can also result in downward price pressures, causing our sales and profitability to decline. In addition, general economic uncertainty and general declines in capital spending in the information technology sector make it difficult to predict changes in the purchasing requirements of our customers and the markets we serve. There are many other factors which could affect our business, including: ● the introduction and market acceptance of new technologies, products and services; ● new competitors and new forms of competition; ● the size and timing of customer orders; ● the size and timing of capital expenditures by our customers; ● adverse changes in the credit quality of our customers and suppliers; ● changes in the pricing policies of, or the introduction of, new products and services by us or our competitors; ● changes in the terms of our contracts with our customers or suppliers; ● the availability of products from our suppliers; and ● variations in product costs and the mix of products sold. These trends and factors could adversely affect our business, profitability and financial condition and diminish our ability to achieve our strategic objectives. Use of third-party suppliers and service providers could adversely affect our product quality, delivery schedules or customer satisfaction, any of which could have an adverse effect on our financial results. We rely heavily on a number of privileged vendor relationships as a Tier-1, VAR for the Motorola Solutions Partner Pinnacle Club program, a manufacturer of bar code scanners and portable data terminals; as an Honors Solutions Provider for Intermec, a manufacturer of bar code scanners and terminals; as a Premier Partner with Zebra, a printer manufacturer, and O’Neil, the leading provider of ‘ruggedized’ handheld mobile printers. The loss of VAR status with any of these manufacturers could have a substantial adverse effect on our business. We have not sought to protect our proprietary knowledge through patents and, as a result, our sales and profitability could be adversely affected to the extent that competing products/services were to capture a significant portion of our target markets. We have generally not sought patent protection for our products and services, relying instead on our technical know-how and ability to design solutions tailored to our customers’ needs. Our sales and profitability could be adversely affected to the extent that competing products/services were to capture a significant portion of our target markets. To remain competitive, we must continually improve our existing personnel skill sets and capabilities and the provision of the services related thereto. Our success will also depend, in part, on management’s ability to recognize new technologies and services and make arrangements to license in, or acquire such technologies so as to remain always at the leading edge. 10 Table of Contents We must effectively manage the growth of our operations, or our company will suffer. Our ability to successfully implement our business plan requires an effective planning and management process. If funding is available, we intend to increase the scope of our operations and acquire complementary businesses. Implementing our business plan will require significant additional funding and resources. If we grow our operations, we will need to hire additional employees and make significant capital investments. If we grow our operations, it will place a significant strain on our existing management and resources. If we grow, we will need to improve our financial and managerial controls and reporting systems and procedures, and we will need to expand, train and manage our workforce. Any failure to manage any of the foregoing areas efficiently and effectively would cause our business to suffer. If we fail to continue to introduce new products that achieve broad market acceptance on a timely basis, we will not be able to compete effectively and we will be unable to increase or maintain sales and profitability. Our future success depends on our ability to develop and introduce new products and product enhancements that achieve broad market acceptance. If we are unable to develop and introduce new products that respond to emerging technological trends and customers’ mission critical needs, our profitability and market share may suffer. The process of developing new technology is complex and uncertain, and if we fail to accurately predict customers’ changing needs and emerging technological trends, our business could be harmed. We are active in the identification and development of new product and technology services and in enhancing our current products. However, in the enterprise mobility solutions industry, such activities are complex and filled with uncertainty. If we expend a significant amount of resources and our efforts do not lead to the successful introduction of new or improved products, there could be a material adverse effect on our business, profitability, financial condition and market share. We may also encounter delays in the manufacturing and production of new products from our principal suppliers. Additionally, new products may not be commercially successful. Demand for existing products may decrease upon the announcement of new or improved products. Further, since products under development are often announced before introduction, these announcements may cause customers to delay purchases of any products, even if newly introduced, until the new or improved versions of those products are available. If customer orders decrease or are delayed during the product transition, we may experience a decline in revenue and have excess inventory on hand which could decrease gross profit margins. Our profitability might decrease if customers, who may otherwise choose to purchase existing products, instead choose to purchase lower priced models of new products. Delays or deficiencies in the development, manufacturing, and delivery of, or demand for, new or improved products could have a negative effect on our business or profitability. We face competition from numerous sources and competition may increase, leading to a decline in revenues. We compete primarily with well-established companies, many of which we believe have greater resources than us. We believe that barriers to entry are not significant and start-up costs are relatively low, so our competition may increase in the future. New competitors may be able to launch new businesses similar to ours, and current competitors may replicate our business model, at a relatively low cost. If competitors with significantly greater resources than ours decide to replicate our business model, they may be able to quickly gain recognition and acceptance of their business methods and products through marketing and promotion. We may not have the resources to compete effectively with current or future competitors. If we are unable to effectively compete, we will lose sales to our competitors and our revenues will decline. We are heavily dependent on our senior management, and a loss of a member of our senior management team could cause our stock price to suffer. If we lose members of our senior management, we may not be able to find appropriate replacements on a timely basis, and our business could be adversely affected. Our existing operations and continued future development depend to a significant extent upon the performance and active participation of certain key individuals, including our Chief Executive Officer, Chief Financial Officer, Chief Operating Officer, Senior Vice Presidents and certain other senior management individuals. We cannot guarantee that we will be successful in retaining the services of these or other key personnel. If we were to lose any of these individuals, we may not be able to find appropriate replacements on a timely basis and our financial condition and results of operations could be materially adversely affected. 11 Table of Contents Our inability to hire, train and retain qualified employees could cause our financial condition to suffer. The success of our business is highly dependent upon our ability to hire, train and retain qualified employees. We face competition from other employers for people, and the availability of qualified people is limited. We must offer a competitive employment package in order to hire and retain employees, and any increase in competition for people may require us to increase wages or benefits in order to maintain a sufficient work force, resulting in higher operation costs. Additionally, we must successfully train our employees in order to provide high quality services. In the event of high turnover or shortage of people, we may experience difficulty in providing consistent high-quality services. These factors could adversely affect our results of operations. Our net operating loss carryforwards may be limited. Pursuant to Internal Revenue Code (IRC) Section 382, annual use of our net operating loss carryforwards may be limited in the event a cumulative change in ownership of more than fifty percent occurs within a three-year period. We have not completed an IRC 382 analysis regarding the limitation of our net operating loss carryforwards. When this analysis is finalized, we may determine that our ability to use our operating loss carry forwards may be significantly limited on an annual basis. RISKS RELATED TO OUR CAPITAL STOCK There has been a limited trading market for our common stock. Currently, our common stock is available for quotation on the Over-the-Counter Bulletin Board under the symbol “DPSI.” It is anticipated that there will be a limited trading market for the common stock on the Over-the-Counter Bulletin Board. The lack of an active market may impair your ability to sell your shares at the time you wish to sell them or at a price that you consider reasonable. The lack of an active market may also reduce the fair market value of your shares. An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or technologies by using common stock as consideration. There is no trading market for our Series D Preferred Stock and as a result you may not be able to sell our Series D Preferred Stock. There is no market for our Series D Preferred Stock and there may never be a market for our Series D Preferred Stock. We do not anticipate that a market for our Series D Preferred Stock will develop, if at all, until after the registration statement of which this prospectus is a part has been declared effective by the Securities and Exchange Commission. In the absence of an active trading market, you may have difficulty buying and selling or obtaining market quotations; the market visibility for our Series D Preferred Stock may be limited, and the lack of visibility for our Series D Preferred Stock may have a depressive effect on the market price for our Series D Preferred Stock. 12 Table of Contents The market price for our common stock may be volatile, and your investment in our common stock could decline in value. The market price of our common stock could fluctuate significantly in response to various factors and events, including: • our ability to integrate operations, technology, products and services; • our ability to execute its business plan; • operating results below expectations; • our issuance of additional securities, including debt or equity or a combination thereof, which will be necessary to fund our operating expenses; • announcements of technological innovations or new products by us or our competitors; • the loss of any strategic relationship; • economic and other external factors; • period-to-period fluctuations in our financial results; and • whether an active trading market in the capital stock develops and is maintained. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our capital stock. In the past, securities class action litigation has often been brought against companies that experience volatility in the market price of their securities. Whether or not meritorious, litigation brought against us could result in substantial costs and a diversion of management’s attention and resources, which could adversely affect our business, operating results and financial condition. We expect that our quarterly results of operations will fluctuate, and this fluctuation could cause our stock price to decline. Our quarterly operating results are likely to fluctuate in the future. These fluctuations could cause our stock price to decline. The nature of our business involves variable factors, such as the timing of the research, development and regulatory pathways of our product candidates, which could cause our operating results to fluctuate. Due to the possibility of fluctuations in our revenues and expenses, we believe that quarter-to-quarter comparisons of our operating results are not a good indication of our future performance. If we or our existing shareholders sell a substantial number of shares of our common stock in the public market, our stock price may decline. If we or our existing shareholders sell a large number of shares of our common stock, or the public market perceives that we or our existing shareholders might sell shares of common stock, particularly with respect to our affiliates, directors, executive officers or other insiders, the market price of our common stock could decline significantly. In the future, we may issue additional shares to our employees, directors or consultants, in connection with corporate alliances or acquisitions, or to raise capital. Due to these factors, sales of a substantial number of shares of our common stock in the public market could occur at any time. 13 Table of Contents Our common stock is subject to the “penny stock” rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person’s account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. FINRA sales practice requirements may also limit a shareholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. We do not anticipate paying dividends on our common stock. We have never declared or paid cash dividends on our common stock and do not expect to do so in the foreseeable future. The declaration of dividends is subject to the discretion of our board of directors and will depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors. You should not rely on an investment in our company if you require dividend income from your investment in our company. The success of your investment will likely depend entirely upon any future appreciation of the market price of our common stock, which is uncertain and unpredictable. There is no guarantee that our common stock will appreciate in value. 14 Table of Contents USE OF PROCEEDS We will not receive any proceeds from the sale of stock offered by the selling stockholders under this prospectus. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is currently quoted on the Over-The-Counter Bulletin Board under the symbol “DSPI.”There was no trading in our stock through June 30, 2009. The following table sets forth the range of high and low bid prices for our common stock for each of the periods indicated as reported by the OTC BB.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low First Quarter of 2011 $ $ Second Quarter of 2011 $ $ Third Quarter of 2011 $ $ Fourth Quarter of 2011 $ $ First Quarter of 2012 $ $ Second Quarter of 2012 $ $ Third Quarter of 2012 $ $ Fourth Quarter of 2012 $ $ On February 8, 2013, the closing bid price of our common stock, as reported on the OTC Bulletin Board was $1.17 per share. Number of Stockholders As of January 31, 2013, there were approximately 623 holders of record of our common stock. Dividend Policy Common Stock – The holders of our common stock are entitled to receive dividends if and when declared by our Board of Directors out of funds legally available for distribution.Any such dividends may be paid in cash, property or shares of our common stock. 15 Table of Contents We have not paid any dividends on our common stock since our inception, and it is not likely that any dividends on our common stock will be declared in the foreseeable future.Any dividends will be subject to the discretion of our Board of Directors, and will depend upon, among other things, our operating and financial condition and our capital requirements and general business conditions. Preferred Stock - The holders of the Series A and Series B Preferred Stock shall be entitled to receive, when, as and if declared by the Board of Directors, dividends at an annual rate of 8% of the stated value. Dividends shall be cumulative and shall accrue on each share of the outstanding Series A and B Preferred Stock from the date of its issue. Cumulative, undeclared dividends on our Series A Preferred and Series B Preferred Shares totaled $285,168 and $62,369 at December 31, 2012, respectively. The Series D Preferred Stock entitles the holder to cumulative dividends, payable quarterly, at an annual rate of (i) 8% of the Stated Value during the three year period commencing on the date of issue, and (ii) 12% of the Stated Value commencing three years after the date of issue. We may, at our option, pay dividends in PIK Shares, in which event the applicable dividend rate will be 12% and the number of such PIK Shares issuable will be equal to the aggregate dividend payable divided by the lesser of (x) the then effective Conversion Price or (y) the average volume weighted average price of the Company’s common stock for the five prior consecutive trading days. Undeclared dividends on our Series D Preferred Shares totaled $13,887 at December 31, 2012. Securities Authorized for Issuance under Equity Compensation Plans In December 2010, we established the 2010 Stock Option Plan (the “Plan”). The Plan authorizes the issuance of 1,000,000 shares of common stock. Pursuant to the terms of the Merger Agreement, we assumed all of Old DecisionPoint’s obligations under their outstanding stock option plans. Under the Plan, common stock incentives may be granted to officers, employees, directors, consultants, and advisors.As of December 31, 2012, incentives under the Plan may be granted only in the form of non-statutory stock options and all stock options of Old DecisionPoint that were assumed by us became non-statutory options on the date of the assumption. The Plan is administered by our Board of Directors, or a committee appointed by our Board of Directors, which determines recipients and the number of shares subject to the awards, the exercise price and the vesting schedule.The term of stock options granted under the Plan cannot exceed ten years. Options shall not have an exercise price less than 100% of the fair market value of our common stock on the grant date, and generally vest over a period of five years.If the individual possesses more than 10% of the combined voting power of all classes of our stock, the exercise price shall not be less than 110% of the fair market of a share of common stock on the date of grant. Provided below is information regarding our equity compensation plans under which our equity securities are authorized for issuance as of December 31, 2012 subject to our available authorized shares. 16 Table of Contents Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ 17 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements You should read the following discussion and analysis of financial condition and results of operation together with the financial statements and the related notes included in this prospectus. In addition, some of the statements contained in this prospectus that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties.We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this prospectus, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses.No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events.Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include, without limitation: ● Our ability to raise capital when needed and on acceptable terms and conditions; ● Our ability to manage the growth of our business through internal growth and acquisitions; ● The intensity of competition; ● General economic conditions and, ● Our ability to attract and retain management, and to integrate and maintain technical information and management information systems. All written and oral forward-looking statements made in connection with this prospectus that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements.Except as may be required under applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements whether as a result more information, future events or occurrences. OVERVIEW We are an enterprise systems integrator that provides mobility systems integration and supply chain systems integration, as well as traditional scanning and mobility hardware solutions.We design, deploy and support mobile computing and wireless systems that enable our customers to access enterprise data at the point of decision whether they are on the retail selling floor, warehouse loading dock or on the road making deliveries.We provide development and integration of business applications for mobile environments.These systems generally include mobile computers and related devices such as tablet computers, and smartphones, mobile application software for tablet computers and smartphones, and related data capture equipment including bar code scanners and radio frequency identification (“RFID”) readers.We also provide professional services including consulting, proprietary and third party software and software customization as an integral part of our customized solutions for our customers.Our supply chain systems integration offerings include Warehouse Management Systems, Transportation Management Systems, and Enterprise Resource Planning Systems as well as legacy systems.We operate in one business segment. We deliver to our customers the ability to make better, faster and more accurate business decisions by implementing industry-specific, enterprise wireless and mobile computing systems for their front-line employees, inside and outside of the ‘four-walls.’It is these systems which provide the information to improve the hundreds of individual business decisions made each day.The “productivity paradox” is that the information remains locked away in their organization’s enterprise computing system, and historically, accessible only when employees were at their desk.Our solutions solve this productivity issue.As a result our customers are able to move their business decision points closer to their own customers who in turn, drive their own improved productivity and operational efficiencies. 18 Table of Contents We accomplish this by providing our customers with everything they need to achieve their enterprise mobility goals, starting with the planning of their systems, to the design and build stage, to the deployment and support stage, and finally to achieving their projected Return On Investment.We serve the mobile application development needs of a wide range of customers, from Fortune 500 companies to small and medium-sized businesses.We deliver advanced, mobile applications for many device platforms including iPad®, iPhone® and Android with functionality including 3D animation, mobile video, augmented reality, GPS, and more.Our unique combination of creativity, technical savvy, years of mobile experience and market insight enables our customers to envision their mobile applications and bring them to reality, providing the most value in the shortest amount of time. We have developed an ‘ecosystem’ of partners which we bring to every customer situation.The standout partner in this ecosystem is the Motorola Solutions, Inc. (“Motorola Solutions”), for whom we consistently are rated one of its top Value Added Resellers (“VAR”) and which provides the vast amount of our re-sold products including bar code scanners, battery’s charging stations and accessories.We also partner with other top equipment and software suppliers such as Zebra Technologies Corporation, Datamax - O’Neil— a unit of the Dover Corporation,in addition to a host of specialized independent software vendors such as AirVersent, AirWatch, Antenna Software, Verifone GlobalBay and Wavelink. We are focused on several commercial enterprise markets.These include retail, manufacturing, distribution, transportation and logistics.We are also increasingly focused on the markets for these systems in the markets where there are large groups of field services workers.These markets include maintenance and repair, inspections, deliveries, and other specialized business services such as uniform rental.This part of our business did not exist a few years ago.But with the continued growth of the mobile internet, we expect to add resources in this area in order to take advantage of the increasing opportunities.We expect our customers to continue to embrace and deploy new technology to enhance their own customers’ experience with business and improve their own operations to lower their operating costs and better service their customers.Our expertise and understanding of our customers’ operations and business operations in general, coupled with our expertise and understanding of new technology for equipment and software offerings enables us to identify new trends and opportunities to implement new solutions to our existing and potential customers. We have several offices throughout the U.S which allows us to serve any customer on a nation-wide basis.We can provide depot services through our West and East coast facilities. We have recently seen indications that the major retailers are optimistic about the future economic climate which will translate into increased opportunities in our largest target market.Additionally, we are always keenly aware of potential acquisition candidates that can provide complementary products and service offerings to our customer base. Acquisition of Illume Mobile On July 31, 2012 (“Illume Closing Date”), we consummated an asset purchase agreement (“Asset Purchase Agreement”) with MacroSolve, Inc.Pursuant to the Asset Purchase Agreement, the Company purchased the business (including substantially all the related assets) of the seller’s Illume Mobile division (“Illume Mobile”), based in Tulsa, Oklahoma. 19 Table of Contents Founded in 1996, Illume is a mobile business solutions provider that services mobile products and platforms.Illume Mobile’s initial core business is the development and integration of business applications for mobile environments.Today, Illume Mobile serves the mobile application development needs of a wide range of customers, from Fortune 500s to small and medium-sized businesses.It delivers advanced, mobile applications for many device platforms including iPad®, iPhone® and Android with functionality including 3D animation, mobile video, augmented reality, GPS, and more.Illume Mobile seeks to leverage its combination of creativity, technical savvy, years of mobile experience, and market insight to enable customers to envision their mobile applications and bring them to reality, providing the most value in the shortest amount of time. In consideration for the business of Illume Mobile, we paid $1,000,000, of which $250,000 was paid in cash and $750,000 was paid in the form of 617,284 shares of our common stock.The number of shares issued was based on the volume weighted-average closing price of our common stock of $1.215 per share over the twenty trading days prior to the Illume Closing Date.The closing price of our common stock on the last business day prior to the Illume Closing was $1.13 per share.Accordingly, we valued the shares issued in conjunction with the acquisition at $697,531. Pursuant to the Asset Purchase Agreement, we may be required to make an additional payment (“Earn Out Payment”) to the Seller of up to $500,000 of which 50% will be paid in cash, and 50% will be paid in shares of our common stock.The value of the shares will be based on the closing price of our common stock on the one year anniversary of the Illume Closing Date.The Earn Out Payment will be paid within 30 days of the one year anniversary of the Closing Date.Closing costs and associated expenses totaled $0.1 million.We paid Sigma Capital Advisors a fee of $45,000 for services provided in connection with the Asset Purchase Agreement.The transaction was accounted for using the purchase method of accounting and the operating results for Illume Mobile have been consolidated into our results of operations beginning on August 1, 2012. The purchase price was allocated to the identifiable assets acquired and liabilities assumed based on their estimated fair values on the acquisition date.The following table summarizes the fair value of the Illume Mobile assets acquired and liabilities assumed at July 31, 2012: Assets acquired: Accounts receivable $ Other current assets Property and equipment Intangible assets Goodwill Total assets Liabilities assumed: Accounts payable and other accrued liabilities Unearned revenue Total liabilities assumed Net assets acquired $ Purchase consideration: Cash paid at closing $ Shares issued at closing Accrued earn out consideration Total purchase consideration $ 20 Table of Contents Under the Asset Purchase Agreement, the Earn Out Payment will be computed as follows: (a)If Net Revenue (as defined in the Purchase Agreement) attributable to Illume Mobile, during the one year period commencing on the Illume Closing Date) is $1,500,000 or less, the Additional Payment will be $0. (b)If Net Revenue (as defined in the Purchase Agreement) is greater than $1,500,000 but less than $2,000,000, the Earn Out will be $100,000. (c)If Net Revenue (as defined in the Purchase Agreement) is at least $2,000,000 but less than $3,000,000, the Earn Out payment will be equal to the sum of (i) $100,000 plus (ii) 40% of the excess of the Net Revenue amount over $2,000,000. (d) If Net Revenue (as defined in the Purchase Agreement) is $3,000,000 or more, the Earn Out will be $500,000 The Earn Out amount was recorded as additional purchase price consideration and the fair value was estimated by using a probability weighting of achieving various future revenue results simulation model to calculate the present value of the earn out and determine the probability of reaching the earn out milestones. The present value of the total earn out amount was calculated using a discount rate of 21.0%. The discount rate was determined based on an estimated venture capital rate of return. The fair value of the Earn Out was calculated to be approximately $107,000. The fair value of the intangible assets acquired at July 31, 2012, and the estimated useful lives over which they are being amortized are: Fair Value Estimated Useful life Software $ 3.5 years Customer relationships 3 years Trade name 3 years Covenant not to compete 2 years $ Amortization of proprietary software is calculated as the greater of the proportional revenue approach or the straight-line approach.Amortization of customer relationships and trade names are calculated on the discounted cash flow methodology to more properly reflect the greater useful life of the assets in the early years and the covenant not to compete is amortized on a straight-line basis. The transaction resulted in a purchase price residual at the Illume Closing Date of approximately $434,000 for goodwill, representing the financial, strategic and operational value of the transaction to us.Goodwill is attributed to the premium that we were willing to pay to obtain the value of the Illume Mobile business and the synergies created with the integration of key components of a commercial infrastructure.The total amount of the goodwill acquired is deductible for tax purposes. 21 Table of Contents Acquisition of Apex Systems Integrators, Inc. On June 4, 2012 (“Closing Date”), pursuant to a Stock Purchase Agreement (“Apex Purchase Agreement”), we acquired all of the issued and outstanding shares of Apex Systems Integrators Inc. (“Apex”), a corporation organized under the laws of the Province of Ontario, Canada.Apex is a leading provider of wireless mobile work force software solutions. Its suite of products utilizes the latest technologies to empower the mobile worker in many areas including merchandising, sales and delivery; field service; logistics and transportation; and, warehouse management.Its clients are North American companies that are household names whose products and services are used daily to feed, transport, entertain and care for people throughout the world. In consideration for the shares of Apex, we paid CDN$5,000,000 (US$4,801,000 at the Closing Date) (“Closing Amount”) in cash.We could pay up to an undiscounted amount of CDN$3,500,000 (US$3,360,700 at the Closing Date) in consideration of achieving certain levels of adjusted earnings before interest, depreciation, taxes and amortization (“EBITDA”)in the period ended June 2013.Closing costs and associated expenses either previously paid, payable in cash or recorded as deferred financing costs after the Closing Date total approximately $2.2 million which includes the issuance of 325,000 shares of the Company’s common stock. The shares were valued at $341,250 based on the market price of $1.05 per share on the Closing Date.Of the total amount, approximately $190,000, was reflected as deferred financing costs and the remainder was reflected as a charge to selling, general and administrative expenses in our historical financial statements as follows: 1) fourth quarter ended December 31, 2011: $46,000; 2) first quarter ended March 31, 2012: $351,000: 3) second quarter ended June 30, 2012: $1,213,000; and 4) third quarter ended September 30, 2012: $380,000.The transaction was accounted for using the purchase method of accounting and the operating results for Apex have been consolidated into our results of operations beginning on June 5, 2012.We funded the purchase of Apex through borrowings as further explained below. The purchase price was allocated to the identifiable assets acquired and liabilities assumed based on their estimated fair values on the acquisition date.The following table summarizes the fair value of the Apex assets acquired and liabilities assumed at June 4, 2012: Assets acquired: Accounts receivable $ Due from related party Other current assets Property and equipment Intangible assets Goodwill Total assets Liabilities assumed: Accounts payable and other accrued liabilities Unearned revenue Deferred tax liability Total liabilities assumed Net assets acquired $ Purchase consideration: Cash paid at closing $ Earn out consideration Total purchase consideration $ 22 Table of Contents Under the Apex Purchase Agreement, the following post-closing adjustments will be made: (a) if the Closing Working Capital as defined in the Apex Purchase Agreement as shown on the closing date balance sheet: (i) is less than CDN$200,000 (US$192,000 at the Closing Date), the Closing Amount shall be reduced on a dollar for dollar basis by the amount of the shortfall; (ii) is greater than CDN$200,000 (US$192,000 at the Closing Date), the Closing Amount shall be increased on a dollar for dollar basis by the amount of such excess; and (iii) is equal to than CDN$200,000 (US$192,000 at the Closing Date), there shall be no adjustment to the Closing Amount as a result of this provision; and (b) the Closing Amount shall be reduced on a dollar for dollar basis by the amount of any liabilities of Apex on the Closing Date as shown on the closing date balance sheet, including any taxes payable and indebtedness of Apex (other than the executory obligations under contracts and all accounts payable and accrued liabilities of Apex incurred in the ordinary course of business) and excluding any liabilities otherwise adjusted pursuant to (a) above. Pursuant to the above, a working capital adjustment of approximately $412,000 was recorded at the Closing Date.In July of 2012, pursuant to the above arrangement, the Closing Working Capital was audited and resulted in an adjustment of $76,414. The total due from the prior shareholder is reflected on the unaudited condensed consolidated balance sheet as of September 30, 2012, contained elsewhere in this prospectus, as due from related party and a reduction to goodwill. In addition, if EBITDA, of Apex for the twelve months ending July 31, 2013 (“2013 EBITDA”), is equal to or less than CDN$2,000,000 (US$1,920,000 at the Closing Date), then Apex shall pay an amount equal to the product of the 2013 EBITDA multiplied by four less $4,801,000 (“2asic Earn Out Amount”), up to a maximum of CDN$3,000,000 (US$2,881,000 at the Closing Date).An amount equal to 22.22% of the 2asic Earn Out Amount shall be paid in cash and the balance shall be paid by Apex issuing a subordinated convertible note (“Note”). Under the terms of the Note, Apex will pay the principal sum due on the Note in eight quarterly payments beginning on January 31, 2014 (“Installment Dates”).Interest from and after August 1, 2013, shall be paid in arrears on the last day of each calendar quarter commencing on January 31, 2014.The interest rate shall be determined as follows: (i) 9% per annum, calculated and compounded quarterly before November 1, 2014; and (ii) 11% per annum, calculated and compounded quarterly after October 31, 2014; (iii) except, however, that, if, during the term of the Note, we raise Net Equity Capital (as defined in the Note) in an amount greater than CDN$5,000,000 and this Note is not repaid in full within 30 days from the date that we receive such Net Equity Capital, the interest rate otherwise provided in the Note shall be 15% per annum from the end of such 30-day period to the first anniversary thereof and 20% per annum thereafter to the date of payment in full. The Note is convertible, only on each Installment Date, at the option of the Note holder, into shares of our common stock at a conversion price that is equal to the greater of the market price of our common stock on the day prior to the conversion, or $1.00.The shares issuable under the Note will be restricted but will have certain piggy back registration rights as set forth in the Apex Purchase Agreement. If the 2013 EBITDA is greater than CDN$2,000,000 (US$1,920,000 at the Closing Date), then Apex shall pay an amount (the “2dditional Earn Out Amount”) by which the dollar-for-dollar 2013 EBITDA exceeds CDN$2,000,000 ($1,920,000 at the Closing Date), up to a maximum of CDN$500,000 (US$480,000 at the Closing Date).The 2dditional Earn Out shall be paid by the issuance of shares of our common stock.The number of shares to be issued shall be determined by the amount due divided by the 30 day average daily closing price of the shares of our common stock in the month of July 2013.The shares issued will be restricted but will have certain piggy back registration rights as set forth in the Apex Purchase Agreement. 23 Table of Contents The obligations of Apex under the Apex Purchase Agreement are guaranteed by us. The 2asic Earn Out Amount and 2dditional Earn Out Amount were recorded as additional purchase price consideration and the fair value was estimated by using a Monte Carlo simulation model to calculate the present value of the earn out and determine the probability of reaching the earn out milestones.We simulated the EBITDA in the earn out periods by varying the following inputs: · Revenue – Earn out period revenue was simulated based on management’s projected revenue and a standard deviation based on revenue variance shown throughout management’s 2012 - 2014 projections. · Cost of Goods Sold (“COGS”) Margin – Earn out period COGS margin was simulated based on management’s projected margin and a standard deviation based on COGS margin variance shown throughout management’s 2012 - 2014 projections. · General and Administrative Expenses (“G&A”) – Earn out period G&A expense was simulated based on management’s projected G&A expense and a standard deviation based on G&A expenses variance shown throughout management’s 2012 - 2014 projections. Once the EBITDA was simulated in the earn out period, we then determined the amount of the 2asic Earn Out and the 2dditional Earn Out that was achieved. The present value of the total earn out amount was calculated using a discount rate of 19.7%. The discount rate was determined based on: (i) a discount rate of 16.0% based on the cost of equity less 2.0 percent specific risk premium since the Earn Out period is only for one year, plus (ii) a counterparty risk of 3.7% based on the after-tax estimated cost of debt. The fair value of the earn out was calculated to be approximately CDN$1,076,000 (US$1,033,000 at the Closing Date).At the current balance sheet translation rate, approximately $1,094,000 is recorded in accrued earn out consideration in our unaudited condensed consolidated balance sheet as of September 30, 2012, contained elsewhere in this prospectus. As part of the Apex Purchase Agreement, we are obligated to pay an additional bonus consideration to the CEO of Apex. Such bonus is considered additional contingent purchase consideration as we are obligated to pay the bonus regardless of whether or not the CEO’s employment is retained.The fair value of the bonus was calculated to be approximately CDN$160,000 (US$153,000 at the Closing Date).At the current balance sheet translation rate, approximately $162,000 is recorded in accrued earn out consideration in the unaudited condensed consolidated balance sheet, as of September 30, 2012, contained elsewhere in this prospectus. The fair value at June 4, 2012, of the intangible assets acquired and the estimated useful lives over which they are being amortized are: Fair Value Estimated Useful Life Customer relationships $ 9 years ApexWare software 3.5 years Trade name 7 years Covenant not to compete 1 year $ 24 Table of Contents Amortization of the ApexWare software is calculated as the greater of the proportional revenue approach or the straight-line approach.Amortization of customer relationships and trade names are calculated on the discounted cash flow methodology to more properly reflect the greater useful life of the assets in the early years and the covenant not to compete is amortized on a straight-line basis. The transaction resulted in a purchase price residual at the Closing Date of approximately $2,449,000 for goodwill, representing the financial, strategic and operational value of the transaction to us.Goodwill is attributed to the premium that we were willing to pay to obtain the value of the Apex business and the synergies created with the integration of key components of a commercial infrastructure.The total amount of the goodwill acquired is not deductible for tax purposes. On June 4, 2012, Apex entered into a Credit Agreement (“RBC Credit Agreement”) with Royal Bank of Canada (“RBC”), pursuant to which RBC made available certain credit facilities in the aggregate amount of up to CDN$2,750,000 (US$2,641,000 at the Closing date), including a revolving demand facility with an authorized limit of CDN$200,000 (US$192,000 at the Closing Date).In addition, Apex entered into a Loan Agreement (”BDC Loan Agreement”) with BDC Capital Inc. (“BDC”), a wholly-owned subsidiary of Business Development Bank of Canada, pursuant to whichBDC made available to Apex a term credit facility (“BDC Credit Facility”) in the aggregate amount of CDN$1,700,000 (US$1,632,000 at the Closing Date). Further, we drew amounts under our line of credit with SVB to fund the remainder of the cash purchase price. Pro Forma Financial Information: The following summarizes the Company’s unaudited combined results of operations for the three and nine months ended September 30, 2012 and 2011 that includes Apex and Illume Mobile: (000’s except per share data): Three Months ended September 30, Nine Months ended September 30, Net revenues $ Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per share - basic and fully-diluted $ ) $ ) $ ) $ ) Included in the pro forma combined results of operations are the following adjustments for Apex: (i) amortization of intangible assets for the three months ended September 30, 2012 and 2011 of $0 and $352,000, respectively, and for the nine months ended September 30, 2012 and 2011 of $572,000 and $1,056,000, respectively and (ii) a net increase in interest expense for the three months ended September 30, 2012 and 2011 of $0 and $179,000, respectively, and for the nine months ended September 30, 2012 and 2011 of $291,000 and $537,000, respectively. Included in the pro forma combined results of operations are the following adjustments for Illume Mobile: (i) amortization of intangible assets for the three months ended September 30, 2012 and 2011 of $18,000 and $53,000, respectively, and for the nine months ended September 30, 2012 and 2011 of $125,000 and $160,000, respectively. Net loss per share assumes the 325,000 shares issued in connection with the Apex acquisition and the 617,284 shares issued in connection with the Illume Mobile acquisition are outstanding for each period presented. The unaudited pro forma financial information is not intended to represent or be indicative of the Company’s consolidated results of operations that would have been reported had the Apex and Illume Mobile acquisitions been completed as of the beginning of the period presented, nor should it be taken as indicative of our future consolidated results of operations. 25 Table of Contents Recent Business Developments Retail solution sales have continued to bounce back as the industry is in the beginning stages of a technology upgrade that will enhance retailers’ own competitiveness.Our tablet-based assisted shopping solution suite for in-store applications is a revenue generation and productivity tool that continues to gain acceptance with existing and new retail customers.In field mobility applications our major wireless carrier partners are embracing our Grapevine Push-to-Talk solution for enterprise and small business applications.In addition we recently introduced a number of packaged solutions to be sold through our carrier partners which have been well received by the market.These encouraging demand trends reinforce our belief that revenue will continue to grow in 2012. In connection with these trends, in September 2012 we announced further upgrades to two of our bundled solutions Fleet Control and the Field Force Manager Pro Kit developed in cooperation with and fulfilled for a major Wireless Carrier.XRS Corporation provides vehicle management applications for these mobile workforce efficiency solutions. An Android version of APEXWare™ Field Service has been ported to a mobile application that went into beta with one account in June 2012. In July 2012, we relocated our Foothill Ranch, CA office to a larger facility in Irvine, CA. The new facility provides additional space to accommodate the expansion of the Express Depot and staging operation. Additionally, the new building provides expansion for our technical support team as well as larger customer meeting and product demonstration areas. RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations is based upon the unaudited results of operations for the three and nine months ended September 30, 2012, as compared to the same periods ended September 30, 2011.These should be read in conjunction with our unaudited condensed consolidated financial statements and notes thereto contained elsewhere in this Prospectus along with our Form 10-K, filed with the Securities and Exchange Commission on March 30, 2012. For comparison purposes, all dollar amounts have been rounded to the nearest million while all percentages are actual. Comparison of the Quarters Ended September 30, 2012 and 2011 Revenues were $18.5 million for the quarter ended September 30, 2012, compared to $16.4 million for the same period ended September 30, 2011, an increase of $2.1 million or 12.9%.The increase in revenue was primarily due to the increased field mobility solution sales and increased professional services revenue from our CMAC subsidiary in 2012 as compared to 2011.The incremental revenue from our acquisitions of Apex and Illume Mobile has not been material in the quarter.The return of normal product availability from our principal hardware vendor enabled us to fulfill our increased field mobility solutions sales in the current period. During 2011, we experienced decreases in traditional mobility solutions revenue which historically generated lower gross margins, while our field mobility solutions and professional services revenues have continued to grow.While the slowly improving economic conditions in the U.S. have had a positive effect generally, we have continued to experience greater competitive forces in the market place within our core traditional solutions business.Major retail chains had deferred new technology implementation and delayed systems’ refresh in recent years.Conversely, the economic environment in 2012 has continued to improve slightly, and accordingly we are continuing to see an increased volume of requests for implementation of new cost saving technology which will enable our customers to compete for the ultimate consumer spending in their retail stores. 26 Table of Contents Cost of sales were $14.2 million for the quarter ended September 30, 2012, compared to $13.0 million for the quarter ended September 30, 2011, an increase of $1.2 million or 9.2%.Our gross profit was $4.3 million for the quarter ended September 30, 2012, compared to $3.4 million for the quarter ended September 30, 2011, an increase of $0.9 million or 26.5%.Our realized gross margin percentage has increased by 2.6 percentage points to 23.5% in the 2012 quarter, from 20.9% in the comparable quarter of 2011.The increase is due to the higher gross margin from our professional services revenue including CMAC and improved utilization of our professional services resources.We believe that we would have realized even better gross margins had it not been for the very competitive environment for hardware sales across our entire customer base, as noted above.Additionally, we have continued our increased emphasis on cost control and improved utilization and efficiency of our professional services personnel and related costs.We expect to realize increased gross margins as our two recent acquisitions begin to ramp up their revenue as their product offerings become more integral with our existing sales force and customer base. Selling, general and administrative expenses were $5.0 million for the quarter ended September 30, 2012, compared to $3.3 million for the quarter ended September 30, 2011, an increase of $1.7 million or 51.2%.Substantially all of the increase was due to increased personnel and operating expenses relating to the Illume Mobile and Apex acquisitions of $0.6 million, Illume Mobile and Apex acquisition related costs of $0.5 million, and accrued severance for a terminated employee of $0.2 million. Interest expense, which is related to our lines of credit, subordinated debt (in 2011) and our obligations to related parties, was $0.3 million for the quarter ended September 30, 2012, compared to $0.2 million for the quarter ended September 30, 2011.The $0.1 million increase in interest expense was the result of increased borrowings outstanding as a result of the Apex acquisition in June 2012. In connection with the Apex acquisition in June 2012, we obtained two additional new term loan facilities from separate Canadian lenders in the total of amount $4.0 million.Principal and interest are obligations of Apex.Expenses directly related to obtaining the financing of $0.2 million were recorded as deferred financing costs and amortized over the term of the respective loans in our unaudited condensed consolidated statements of operations and comprehensive loss as of September 30, 2012. Comparison of the Nine Months Ended September 30, 2012 and 2011 Net sales were $54.1 million for the nine months ended September 30, 2012, compared to $42.5 million for the nine months ended September 30, 2011, an increase of $11.6 million or 27.3%.The increase in net sales in the current nine months was due to the revenues earned by CMAC and the increase in our core revenue from the comparable period in 2011.The incremental revenue from our two acquisitions has not been material in 2012. Cost of sales was $42.3 million for the nine months ended September 30, 2012, compared to $34.0 million for the nine months ended September 30, 2011, an increase of $8.3 million or 24.2%, in line with the increase in net sales.Our gross margin and gross profit were 21.9% and $11.9 million for the nine months ended September 30, 2012, respectively, as compared to 19.8% and $8.4 million for the nine months ended September 30, 2011, respectively.We have continued to implement increased cost control for the products and services which we resell, our professional services costs were positively impacted by our better utilization associated with greater recognized revenue from these services in the current nine months and therefore, we did realize higher margins on those services.We have continued personnel reductions in the first nine months that will be fully realized in the fourth quarter of 2012. Selling, general and administrative expenses were $13.6 million for the nine months ended September 30, 2012, compared to $10.3 million for the nine months ended September 30, 2011, an increase of $3.3 million or 31.9%.The increase in the current nine months was primarily the direct result of costs of $2.1 million incurred to complete our acquisitions of Apex and Illume Mobile.Additionally, there were increased personnel and operating costs relating to the two acquisitions of $0.7 million which impacted the current nine month period. 27 Table of Contents Interest expense is primarily related to our lines of credit and term loans, and was $0.7 million for the nine months ended September 30, 2012, compared to $1.0 million for the nine months ended September 30, 2011, a decrease of $0.3 million.Interest expense due related parties was $0.1 million and $.0.2 million for the 2012 and 2011 periods. respectively.The decrease in interest expense was the result of the exchange of our subordinated notes for preferred stock in June 2011, lower amounts outstanding on our lines of credit and term loans in the first five months of 2012, prior to the issuance of term debt for the Apex financing. In connection with the Apex acquisition in June 2012, we obtained two additional new term loan facilities from separate Canadian lenders in the total of amount $4.0 million.Principal and interest are obligations of Apex.Expenses directly related to obtaining the financing of $0.2 million were recorded as deferred financing costs and amortized over the term of the respective loans in our unaudited condensed consolidated statements of operations and comprehensive loss as of September 30, 2012. In June 2011, we sold $4.0 million of secured debt and exchanged that same debt for convertible preferred stock in the same period.The accrued interest expense and preferred stock issued as relating to the debt exchange along with an additional issuance of common shares, at no cost, were all treated as a loss on debt extinguishment which is recorded as a separate line in ‘other expense’ in our unaudited condensed consolidated statements of operations and comprehensive loss as of September 30, 2011.This one-time, non-cash expense totaled $2.6 million in the period.There were no further expenses related to this transaction in the subsequent periods. Revenue Concentration - We derived approximately 20% and 22% of our revenues from two customers in the nine months ended September 30, 2012 and 2011, respectively.Customer mix can shift significantly from year to year, but a concentration of the business with a few large customers is typical in any given year.A decline in our revenues could occur if a customer which has been a significant factor in one financial reporting period gives us significantly less business in the following period. Comparison of the Fiscal Years Ended December 31, 2011 and 2010 Revenues were $58.4 million for the year ended December 31, 2011, compared to $56.2 million for the same period ended December 31, 2010, an increase of $2.1 million or 3.8%.The increase in revenue was primarily due to the inclusion of the operating results of our CMAC subsidiary for the entire year and the improved product availability from our principal vendor. Although we have greater total revenues for the year, revenues from our business excluding CMAC’s revenue have declined by $9.2 million in 2011.We have experienced decreases in traditional mobility solutions revenue which has historically generated lower gross margins, while our professional services revenues have continued to grow.While the improved economic conditions in the U.S. which had begun in the first half of 2010, and continued throughout 2011 have had a positive effect generally, we have experienced greater competitive forces in the market place within our core hardware business.Major retail chains had deferred new technology implementation and delayed systems’ refresh.Conversely, the current economic environment in 2012 has stabilized whereupon we are seeing greater renewed interest and more importantly, fundamental need to implement new cost saving technology which will enable our customers to compete for the ultimate consumer spending in their retail stores. Cost of sales were $46.4 million for the year ended December 31, 2011, compared to $45.4 million for the same period ended December 31, 2010, an increase of $1.0 million or 2.2%. Our gross profit was $12.0 million for the year ended December 31, 2011, compared to $10.9 million for the same period ended December 31, 2010, an increase of $1.1 million or 10.5%.Our realized gross margin percentage has increased by 1.2% to 20.5% in 2011, from 19.3% in the comparable period of 2010.The increase in gross margin is directly due to the higher gross margin from professional services revenue from our business excluding CMAC for the full year in 2011.We believe that we would have realized even better gross margins had it not been for the very competitive environment for hardware sales across our entire customer base, as noted above.Another factor which reduced our realized gross margin was the integration of CMAC for the entire first quarter of 2011.Additionally, we have continued our increased emphasis on cost control and improved utilization and efficiency of our professional services personnel and related costs. 28 Table of Contents Selling, general and administrative expenses were $13.6 million for the year ended December 31, 2011, compared to $9.6 million for the same period ended December 31, 2010, an increase of $4.0 million or 41.5%.The majority of the increase was due to the inclusion of our CMAC subsidiary’s selling and administration expenses for the entire period of $2.4 million.Additional increases in the year were from $0.2 million sales expenses.Finance and administration expenses were higher due primarily to increased professional fees and investor relations expenses associated with being a public company of approximately $0.2 million, $0.5 million increase in executive salaries and applicable payroll taxes and$0.2 million increase in Director’s fees. Additionally, we have expensed approximately $0.2 million for a finder’s fee associated with the Merger as well as due diligence on a potential acquisition in the later part of 2011. Interest expense, which is related to our line of credit, subordinated debt and our obligations with related parties, was $1.2 million for the year ended December 31, 2011, compared to $2.2 million for the same period ended December 31, 2010.The $1.0 million decrease in interest expense was the result of lower associated interest expense and charges related to our senior debt and a general decrease in the amount of borrowings under our debt agreements in 2011.Further, our related party balances were reduced in 2011 and the commensurate interest rate was reduced from 25% to 12%.In 2010, interest expense included $421,000 for amortization of deferred financing costs and $600,000 for warrant expenses.Our subordinated debt was fully repaid during 2010, and we ended 2010 with a line of credit and new term loan with our long standing financial institution that has resulted in significantly lower interest charges and other costs of financing as noted above for 2011.We had originally estimated this savings to be approximately $1.0 million for 2011, which has been fully realized. The change in other (income) expense, net to $(0.3) million of income from $1.1 million of expense for the year ended December 31, 2011 and 2010, respectively, consists primarily of expenses related to the June 2011 merger transaction that were expensed during 2010 of approximately $0.3 million and an additional $0.7 million of expenses that we incurred relating to an acquisition that did not materialize in 2010.During 2011, we satisfied our receivable from Empresario for a net gain of $0.3 included as ‘other income’ as more fully described in the notes to the audited consolidated financial statements, contained elsewhere in this prospectus. Liquidity and Capital Resources Series D Preferred Stock The proceeds to the Company from the Series D Closings, before deducting placement agent fees and other expenses, will be approximately $7.0 million. The Company used $4.7 million for redemption of all of our outstanding shares of Series C Preferred Stock. Approximately $0.9 million was used to pay the expenses of this offering. $1.4 million are funds restricted pursuant to terms of APEX Stock Purchase Agreement. Credit Facility In December 2006, pursuant to a Loan and Security Agreement (“Loan Agreement”), we obtained a $6.5 million line of credit, which provides for borrowings based upon eligible accounts receivable.In March 2009, pursuant to an Amendment to the Loan Agreement (“First Amendment”), the line of credit was renewed through March 2011, and the amount available for borrowing was increased to $8.5 million.We are required to pay an annual renewal fee of one percent of the total line of credit facility.Pursuant to the First Amendment, the rate at which interest accrues is prime plus 4%, with a potential interest rate reduction of 0.50% based on future profitability. 29 Table of Contents The amount outstanding under our lines of credit at September 30, 2012, was approximately $4.7 million with interest accruing at 7.5%.Availability under our lines of credit was approximately $2.7 million at September 30, 2012.During the first quarter we paid an annual renewal fee of $100,000. The line of credit matures February 28, 2013 and is currently being negotiated. In December 2010, the line of credit was temporarily reduced to $7.0 million in conjunction with a new Term Loan of $3.0 million in order to facilitate the CMAC acquisition.The Term Loan was used to acquire CMAC and repay all of our remaining subordinated debt.We paid a $60,000 commitment fee over the first six quarters of the loan and will pay a final payment of $60,000, or 2% of the principal amount borrowed, at the earlier of the maturity date in December 2013, or date of prepayment of the Term Loan.The Term Loan accrues interest at a fixed rate of 9% and $1.25 million was outstanding at September 30, 2012. In February 2011, pursuant to a Second Amendment to the Loan Agreement the line of credit was renewed for an additional two year period and the amount available for borrowing was increased to $10.0 million.We paid an annual renewal fee of $100,000.The overall credit facility with our financial institution was $13.0 million and reducing as the term loan principal is repaid over the 36 month term. In May 2011, pursuant to a Consent and Amendment to Loan and Security Agreement (“Amendment”), the maturity date was amended to April 30, 2012, with the remaining principal due on that date to be paid as a balloon payment.The principal amount outstanding under the Term Loan accrues interest at a fixed rate equal to 9% per annum.In addition, a final payment equal to 2% of the aggregate amount of the Term Loan is due on the earlier of the maturity date or the date the Term Loan is prepaid.This final payment of $60,000 has been recorded as a discount to the Term Loan, which is being amortized to interest expense over the term of the Loan using the effective interest method.In September 2011, pursuant to a Limited Waiver and Amendment to Loan and Security Agreement, the Loan Agreement was amended and certain covenants were replaced or modified resulting in our being in full compliance at September 30, 2011.In addition, the maturity date was extended to the earlier of the maturity of the line of credit (see Note 7 of the unaudited condensed consolidated financial statements as of September 30, 2012, contained elsewhere in this prosepctus) or December 1, 2013, the original maturity of the Term Loan and the principal is due in equal installments with no balloon payment. In conjunction with the acquisition of Apex 0n June 4, 2012, we increased our fix term loan debt as follows: RBC Term Loan On June 4, 2012, Apex entered into the RBC Credit Agreement with RBC described in Notes 5 and 8 of the Notes to the unaudited condensed consolidated financial statements as of September 30, 2012, contained elsewhere in this prospectus, pursuant to which RBC made available certain credit facilities in the aggregate amount of up to CDN$2,750,000, including a term facility (“RBC Term Loan”) in the amount of CDN $2,500,000 (US$2,400,500 at the Closing Date).The RBC Term Loan accrues interest at RBP plus 4% (7% at September 30, 2012).Principal and interest is payable over a three year period at a fixed principal amount of CDN $69,444 a month beginning in July 2012.Apex paid approximately $120,000 in financing costs, which has been recorded as deferred financing costs in the unaudited condensed consolidated balance sheet as of September 30, 2012, contained elsewhere in this prospectus, and is being amortized to interest expense over the term of the loan. In addition, the RBC Term Loan calls for mandatory repayments based on 20% of Apex’s free cash flow as defined in the RBC Credit Agreement, before discretionary bonuses based on the annual year end audited financial statements of Apex, beginning with the fiscal year ended December 31, 2012, and payable within 30 days of the delivery of the annual audited financial statements, and continuing every six months through December 31, 2014.This amount is estimated to be $80,000. 30 Table of Contents The RBC Term Loan has certain financial covenants and other non-financial covenants.As of September 30, 2012, Apex was not in compliance with these covenants.RBC has indicated it is in process of providing a waiver for the covenant violations at September 30, 2012. BDC Term Loan On June 4, 2012, Apex also entered into the BDC Loan Agreement (Note 5 of the unaudited condensed consolidated financial statements as of September 30, 2012, contained elsewhere in this prospectus), pursuant to which BDC made available to Apex a term credit facility (“BDC Term Loan”) in the aggregate amount of CDN $1,700,000 (USD $1,632,340 at the Closing Date).The BDC Term Loan accrues interest at the rate of 12% per annum, and matures on June 23, 2016, with an available one year extension for a fee of 2%, payable at that time.In addition to the interest payable, consecutive quarterly payments of CDN$20,000, as additional interest are due beginning on June 23, 2012.Apex paid approximately $70,000 in financing costs. Subject to compliance with bank covenants, Apex will make a mandatory annual principal payment in the form of a cash flow sweep which will be equal to 50% of the Excess Available Funds (as defined by the BDC Loan Agreement) before discretionary bonuses based on the annual year end audited financial statements of Apex.The maximum annual cash flow sweep in any year will be CDN$425,000.As of September 30, 2012, the Company estimates that the cash sweep will be approximately $20,000.Such payments will be applied to reduce the outstanding principal payment due on the maturity date.In the event that Apex’s annual audited financial statements are not received within 120 days of its fiscal year end, the full CDN$425,000 becomes due and payable on the next payment date. The terms of the BDC loan agreement also provide for a fee to BDC in the event of the occurrence of any of the following: (a) if 50% or more of any company comprising Apex or the Company (consolidated assets or shares) is sold or merged with an unrelated entity; or (b) if there is a change of control of Apex and/or DecisionPoint prior to the Maturity Date or any extended maturity date of the BDC Tern Loan, In the event of (a) or (b) above,Apex will pay to the BDC a bonus in an amount equal to 2% of the aggregate value of Apex and DecisionPoint determined as at the closing date of such transaction, which bonus shall become due and payable at the time of the closing of such transaction. Notwithstanding any prepayment of the BDC Term Loan, the bonus and Apex’s obligation to pay same to the BDC will remain in full force and effect until the Maturity Date or any amended or extended maturity date agreed by the BDC such that in the event of any sale, initial public offering or similar transaction, Apex’s obligation to pay the bonus amount to the BDC will survive such prepayment. We believe that cash on hand, plus amounts anticipated to be generated from operations and from other contemplated financing transactions, whether from issuing additional long term debt or from the sale of equity securities through a private placement, as well as borrowings available under our line of credit, will be sufficient to support our operations through September 2013.If we are not able to raise funds through private placements, we may choose to modify our growth plans to the extent of available funding, if any, and further reduce our selling, general and administrative expenses. Cash and Cash Flow We have seen our revenue increase in the nine months almost 27%, due to increases in our core field mobility solutions and professional services provided by CMAC.Our gross margin percentage improved as a result of improved utilization of our professional services resources.Selling, general and administrative expenses increased due to significant professional fees and other expenses associated with the completion of the acquisitions of Apex and Illume Mobile of approximately $2.1 million in 2012.Had we not incurred those substantial professional fees, our net loss of $2.4 million for the nine month period ended September 30, 2012 would have approximated breakeven. 31 Table of Contents We believe that our strategic shift to higher margin field mobility solutions, and with additional ApexWare software and professional service revenues, will improve our results through this improving economic period. As a matter of course, we do not maintain significant cash balances on hand since we are financed by lines of credit.Typically, any excess cash is automatically applied to the then outstanding line of credit balance.As long as we continue to generate revenues, we are permitted to draw down on our lines of credit to fund our normal working capital needs.As such, we anticipate that we will have more than sufficient borrowing capacity to continue our operations in the normal course of business unless unforeseeable, material economic events occur that are beyond our control.Availability on our line of credit was $2.7 million at September 30, 2012. In the last three complete years of operations from 2009 through 2011, we have not experienced any significant effects of inflation on our product and service pricing, revenues or our income from continuing operations. As of September 30, 2012 and December 31, 2011, we had cash on hand of approximately $0.4 million.We have used, and plan to use, such cash for general corporate purposes, including working capital. For the nine months ended September 30, 2012, net cash provided by operating activities was $0.7 million, primarily due to a $3.9 million increase in accounts receivable offset by an increase in accounts payable of $0.6 million.All of these have offset our net loss of $2.5 million in the nine month period ended September 31, 2012.Net cash used in investing activities was $5.1 million, for the acquisitions of Apex and Illume Mobile.Net cash provided by financing activities was $4.5 million for the nine months ended September 30, 2012, primarily from the proceeds of issuance of term debt for the acquisition of Apex in the net amount of $4.0 million, collection of a $1.5 million receivable in connection with Comamtech merger, the net reduction in our credit line of $0.7 million, the payments on our term loan of $1.0 million, paid financing expenses of $0.3 million and the payment of dividends of $0.5 million. For the nine months ended September 30, 2011, net cash used in operating activities was $1.4 million, primarily due to a $3.0 million increase in accounts receivable offset by a reduction in accounts payable of $0.5 million and $0.8 million reduction in accrued expenses.All of these have offset our net loss of $5.2 million in the 2011 for the period and which was also reduced by the non-cash loss debt extinguishment of $2.3 million.Net cash used in investing activities was $1.8 million, primarily due to a $2.2 million cash payment for the acquisition of CMAC, offset by the collection of a note receivable of $0.4 million in connection with the Comamtech merger.Net cash provided by financing activities was $3.1 million for the nine months ended September 30, 2011, primarily from the proceeds of the issuance of subordinated debt of $4.0 million, the net reduction on our credit line facility of $2.0 million, cash received in the merger with Comamtech of $2.0 million and the repayment on our term loan of $0.8 million. As of September 30, 2012, we have negative working capital of $9.2 million and total stockholders’ equity of $0.9 million.Included in our current liabilities is unearned revenue of $6.4 million, which reflects services that are to be performed in future periods but that have been paid and/or accrued for and therefore, do not generally represent additional future cash outflow requirements.Included in our current assets are deferred costs of $3.6 million which reflect costs paid for third party extended maintenance services that are being amortized over their respective service periods, which do not generally represent future cash outflows.The increase in the unearned revenue, offset by the deferred costs, continues to provide a benefit in future periods as the amounts convert to net realized revenue. For the periods presented, the table below sets forth a non-GAAP presentation of our ‘cash’ working capital position after removing the accrual effect of the current deferred assets and liabilities and should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto, contained elsewhere in this prospectus: 32 Table of Contents September 30, December 31, (000's) Current assets $ $ Current liabilities Working capital - GAAP ) ) Deferred cost ) ) Unearned revenue Adjusted working capital - non-GAAP measure $ ) $ ) For the year ended December 31, 2011, net cash used in operating activities was $2.4 million.Our net loss was $5.2 million in 2011, most of which was the result of non-cash transactions during the year.Specifically, we had a $2.3 million non-cash loss on debt extinguishment as it related to the exchange of the $4.0 million subordinated debt for preferred stock and $1.3 million of other non-cash transactions such as depreciation and amortization, employee and non-employee stock-based compensation, and deferred taxes.Additionally, our cash position was positively affected by the net change in our unearned revenue of $1.4 million associated with increased deferred revenues and associated costs. During the year ended December 31, 2010, net cash used in operating activities was $2.5 million.Our net loss was $2.2 million in 2010, of which approximately $2.0 million was due to non-cash transactions such as depreciation and amortization, employee and non-employee stock-based compensation, and deferred taxes.Additionally, our cash position was positively affected by the $2.1 million decrease in accounts receivable.Although accounts payable had increased by $2.6 million this was off-set by a $2.2 million reduction in accrued expenses for the payment to the CMAC shareholders in connection with the acquisition. Net cash used in investing activities was $1.7 million for the year ended December 31, 2011, and was related to the cash payment to the shareholders of CMAC in January 2011 of $2.2 million offset by the $0.5 million collection of a note receivable in connection with the Merger in September 2011. Net cash provided by investing activities was $0.1 million for the year ended December 31, 2010, from the assets net of cash acquired from the CMAC acquisition during December 2010. During the year ended December 31, 2011, net cash provided by financing activities was $4.2 million, primarily due to the $4.0 million in proceeds from sale of subordinated debt and the $2.0 million of cash received from the Merger.Cash used in financing activities was the result of $1.0 million of senior long-term debt repayment, $0.3 million of net repayments on the line of credit, $0.2 million for the purchase of treasury stock, payment of $0.1 million for the Series C Preferred Stock dividend and $0.1 million of financing costs. For the year ended December 31, 2010, net cash provided by financing activities was $2.6 million, primarily due to $3.0 million of borrowings under the long term debt related to the acquisition of CMAC, $1.8 million of net borrowings from the line of credit for operations, $0.6 million from the exercise of employee stock options, $0.4 million from the issuance of convertible preferred stock, repayment of $2.8 million of subordinated debt and $0.4 million of paid financing costs and holding share liability. 33 Table of Contents Liquidity – Although we have historically experienced losses, a material part of those losses were from non-cash transactions In connection with these losses, we have accumulated substantial net operating loss carry-forwards to off-set future taxable income. In order to maintain normal operations for the foreseeable future, we must continue to have access to our line of credit, become profitable and/or access additional equity capital. There can be no assurance that we will become profitable or that we can continue to raise additional funds required to continue our normal operations. The consolidated financial statements, contained elsewhere in this prospectus, do not include any adjustments that would be required should we not be successful with these activities. CRITICAL ACCOUNTING ESTIMATES Our financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Critical accounting policies are those that require the application of management’s most difficult, subjective, or complex judgments, often because of the need to make estimates about the effect of matters that are inherently uncertain and that may change in subsequent periods.In preparing the consolidated financial statements, management has utilized available information, including our past history, industry standards and the current economic environment, among other factors, in forming its estimates and judgments, giving due consideration to materiality.Actual results may differ from these estimates.In addition, other companies may utilize different estimates, which may impact the comparability of our results of operations to those of companies in similar businesses.We believe that the following critical accounting policies involve a high degree of judgment and estimation: Accounts Receivable and Allowance for Doubtful Accounts We have policies and procedures for reviewing and granting credit to all customer accounts, including: • Credit reviews of all new customer accounts, • Ongoing credit evaluations of current customers, • Credit limits and payment terms based on available credit information, • Adjustments to credit limits based upon payment history and the customer’s current credit worthiness, and • An active collection effort by regional credit functions, reporting directly to the corporate financial officers. We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. These allowances are based on both recent trends of certain customers estimated to be a greater credit risk, as well as historical trends of the entire customer pool.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required.To mitigate this credit risk we perform periodic credit evaluations of our customers. Accounts receivable allowance as of September 30, 2012, were approximately $232,000, or 2.1% of the balance due.Accounts receivable allowance as of December 31, 2011, were approximately $245,500 or 1.7% of the balance due.We believe our reserve level is appropriate considering the quality of the portfolio as of September 30, 2012, based on the lack of any material write-offs of bad debt.While credit losses have historically been within expectations and the provisions established, we cannot guarantee that our credit loss experience will continue to be consistent with historical experience due to the current economic recession. Inventory Inventory is stated at the lower of cost or market.Cost is determined under the first-in, first-out (FIFO) method.We periodically review our inventory and make provisions as necessary for estimated obsolete and slow-moving goods.We mark down inventory by an amount equal to the difference between cost of inventory and the estimated market value based upon assumptions about future demands, selling prices and market conditions.The creation of such provisions results in a write-down of inventory to net realizable value and a charge to cost of sales. 34 Table of Contents Goodwill and Long-Lived Assets Goodwill represents the excess purchase price paid over the fair value of the net assets of acquired companies.Goodwill is subject to impairment testing as necessary, (at least once annually at December 31) if changes in circumstances or the occurrence of certain events indicate potential impairment.In assessing the recoverability of our goodwill, identified intangibles, and other long-lived assets, significant assumptions regarding the estimated future cash flows and other factors to determine the fair value of the respective assets must be made, as well as the related estimated useful lives.The fair value of goodwill and long-lived assets is estimated using a discounted cash flow valuation model and observed earnings and revenue trading multiples of identified peer companies.If these estimates or their related assumptions change in the future as a result of changes in strategy or market conditions, we may be required to record impairment charges for these assets in the period such determination was made. Intangible Assets We make judgments about the recoverability of purchased finite-lived intangible assets whenever events or changes in circumstances indicate that impairment may exist.Recoverability of finite-lived intangible assets is measured by comparing the carrying amount of the asset to the future undiscounted cash flows that the asset is expected to generate.If it is determined that an individual asset is impaired, the amount of any impairment is measured as the difference between the carrying value and the fair value of the impaired asset. The assumptions and estimates used to determine future values and remaining useful lives of our intangible are complex and subjective.They can be affected by various factors, including external factors such as industry and economic trends, and internal factors such as changes in our business strategy and our forecasts. Income Taxes We account for income taxes using the asset and liability method.Deferred taxes are provided on an asset and liability method whereby deferred tax assets are recognized as deductible temporary differences and operating loss and tax credit carry-forwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Under the accounting for uncertain tax positions the Company has clarified the recognition threshold and measurement attributes for financial statement disclosure of tax positions taken, or expected to be taken, on a tax return. The impact of an uncertain income tax position on the income tax return must be recognized at the largest amount that is more likely than not to be sustained upon audit by the relevant taxing authority. An uncertain tax position will not be recognized if it has a less than fifty percent likelihood of being sustained. Revenue recognition Revenues are generated through product sales, warranty and maintenance agreements, software customization, and professional services.Product sales are recognized when the following criteria are met (1) there is persuasive evidence that an arrangement exists; (2) delivery has occurred and title has passed to the customer, which generally happens at the point of shipment provided that no significant obligations remain; (3) the price is fixed and determinable; and (4) collectability is reasonably assured.We generate revenues from the sale of extended warranties on wireless and mobile hardware and systems.Revenue related to extended warranty and service contracts is recorded as unearned revenue and is recognized over the life of the contract and we may be liable to refund a customer for amounts paid in certain circumstances.This has not been an issue for us historically. 35 Table of Contents We also generate revenue from software customization and professional services on either a fee-for-service or fixed fee basis.Revenue from software customization and professional services that is contracted as fee-for-service, also referred to as per-diem billing, is recognized in the period in which the services are performed or delivered.Adjustments to contract price and estimated labor costs are made periodically, and losses expected to be incurred on contracts in progress are charged to operations in the period such losses are determined. When a sale involves multiple elements, revenue is allocated to each respective element at inception of an arrangement using the relative selling price method.Selling price is determined based on a selling price hierarchy, consisting of vendor specific objective evidence (“VSOE”), third party evidence or estimated selling price. Stock-based compensation We record the fair value of stock-based payments as an expense in our consolidated financial statements.When more precise pricing data is unavailable, we determine the fair value of stock options using the Black-Scholes option-pricing model.This valuation model requires us to make assumptions and judgments about the variables used in the calculation.These variables and assumptions include the weighted-average period of time that the options granted are expected to be outstanding, the volatility of our common stock, the risk-free interest rate and the estimated rate of forfeitures of unvested stock options. Off-Balance Sheet Arrangements There were no off-balance sheet arrangements as of December 31, 2012. Inflation We do not believe that inflation has had a material impact on our business or operating results during the periods presented. 36 Table of Contents BUSINESS Overview DecisionPoint Systems, Inc. (“DecisionPoint”, “Company”), is an enterprise systems integrator that provides mobility systems integration and supply chain systems integration, as well as traditional scanning and mobility hardware solutions.We design, deploy and support mobile computing and wireless systems that enable our customers to access enterprise data at the point of decision whether they are on the retail selling floor, warehouse loading dock or on the road making deliveries.We provide development and integration of business applications for mobile environments.These systems generally include mobile computers and related devices such as tablet computers, and smartphones, mobile application software for tablet computers and smartphones, and related data capture equipment including bar code scanners and radio frequency identification (“RFID”) readers.We also provide professional services including consulting, proprietary and third party software and software customization as an integral part of our customized solutions for our customers.Our supply chain systems integration offerings include Warehouse Management Systems (“WMS”), Transportation Management Systems (“TMS”), and Enterprise Resource Planning Systems (“ERP”) as well as legacy systems.We operate in one business segment. The Company, formerly known as Comamtech, Inc. (“Comamtech”), was incorporated on August 16, 2010, in Canada under the laws of the Ontario Business Corporations Act (“OCBA”). On June 15, 2011, the Company entered into a Plan of Merger (the “Merger Agreement”) among the Company, its wholly-owned subsidiary, 2259736 Ontario Inc., incorporated under the laws of the Province of Ontario, Canada (the “Purchaser”) and DecisionPoint Systems, Inc., a Delaware corporation (“Old DecisionPoint”) incorporated on December 27, 2006, under the laws of the State of Delaware. Pursuant to the Merger Agreement, under Section 182 of the OCBA, on June 15, 2011 (the “Effective Date”) Old DecisionPoint merged (the “Merger”) into the Purchaser and became a wholly owned subsidiary of the Company. In connection with the Merger, the Company changed its name to DecisionPoint Systems, Inc., and the Purchaser changed its name to DecisionPoint Systems International, Inc. (“DecisionPoint Systems International”). The Company and DecisionPoint Systems International each reincorporated in the State of Delaware, subsequent to the Merger. Upon completion of the Merger, the Company adopted Old DecisionPoint’s business plan. DecisionPoint Systems International has two wholly-owned subsidiaries, DecisionPoint Systems Group, Inc, (“DPS Group”) and CMAC, Inc. (“CMAC”). DPS Group has two wholly owned subsidiaries, DecisionPoint Systems CA, Inc. and DecisionPoint Systems CT, Inc.DecisionPoint Systems CA, Inc., formerly known as Creative Concepts Software, Inc. (“CCS”) was founded in 1995 and is a leading provider of Enterprise Mobility Solutions.Enterprise Mobility Solutions are those computer systems that give an enterprise the ability to connect to people, control assets, and transact business from any location by using mobile computers, tablet computers, and smartphones to securely connect the mobile worker to the back office software systems that run the enterprise.Technologies that support Enterprise Mobility Solutions include national wireless carrier networks, Wi-Fi, local area networks, mobile computers, smartphones and tablets, mobile software applications, middleware and device security and management software.DecisionPoint Systems CT, Inc. formerly known as Sentinel Business Systems, Inc. (“SBS”) was founded in 1976 and has developed over time a family of powerful enterprise data collection software solutions, products and services.The combined company is a data collection systems integrator that sells and installs mobile devices, software, and related bar coding equipment, radio frequency identification (“RFID”) systems technology and provides custom solutions and other professional services. Following the Merger, the business conducted by us is now the business conducted by Old DecisionPoint prior to the Merger. 37 Table of Contents We deliver to our customers the ability to make better, faster and more accurate business decisions by implementing industry-specific, enterprise wireless and mobile computing systems for their front-line employees, inside and outside of the ‘four-walls’.It is these systems which provide the information to improve the hundreds of individual business decisions made each day.The “productivity paradox” is that the information remains locked away in their organizations’ enterprise computing system, accessible only when employees are at their desks.Our solutions solve this productivity issue.As a result, our customers are able to move their business decision points closer to their own customers who in turn, achieve their own improved productivity and operational efficiencies. We accomplish this by providing our customers with everything they need to achieve their enterprise mobility goals, starting with the planning of their systems, to the design and build stage, to the deployment and support stage, and finally to achieving their projected Return On Investment. Many of our software and systems integration projects are necessary to stabilize the customer’s existing environment in order to fully capture the intended functionality of the software application.Examples of this include Configuration, QA Testing, Volume and Regression Testing as well as Process Improvement and Engineering.Our team of experienced resources engages with the customer to provide a “current state” analysis as well as a “future state” roadmap that provides valuable data to executive management to make critical business decisions. DecisionPoint Offerings We deliver a solution that typically consists of a combination of the following: ● specialized mobile computers ● a wireless network infrastructure (or the use of a national wireless carrier) ● specialized mobile application software ● integration software to our customers’ existing enterprise systems, ● a range of professional services needed to make it all ‘work’; and ● industry and/or software specific consulting and integration services. We employ a staff of consultants (both in-house and on a contract basis), architects, engineers, and support personnel to guide our customers through this process to success. Our staff will: ● consult with customers about their business needs ● design the overall enterprise mobile solution to fit the needs ● build or acquire the software needed for the solution ● acquire the wireless and mobile computers needed ● deliver the services to deploy it all, and ● support the system after it has been installed. Bringing mobile computing to the front-line enterprise worker is orders of magnitude more challenging than delivering similar technology to the consumer.Unlike the individual consumer, a business enterprise has significant performance, reliability and security requirements.In addition, any system must be integrated with the complex enterprise systems already in place.Therefore, we must possess the required knowledge and be able to manage a myriad of technical details and nuances to achieve our customers’ desired outcome. 38 Table of Contents We have developed an ‘ecosystem’ of partners which we bring to every customer situation.The standout partner in this ecosystem is Motorola Solutions, Inc. (“Motorola Solutions”) for which we consistently are one of the nation’s top Value Added Resellers (“VAR”)and which provides the vast amount of our re-sold products including bar code scanners, battery charging stations and accessories.We also partner with other equipment and software suppliers such as Zebra Technologies Corporation, Datamax - O’Neil — a unit of the Dover Corporation, in addition to a host of specialized independent software vendors such as AirVersent, AirWatch, Antenna Software, Verifone GlobalBay and Wavelink. Product availability from suppliers and wholesale distributors can be subject to short term delays of 30 to 60 days due to significant demand changes, and at times we may have exposure to potential longer term limited product availability due to product recalls or natural disasters such as the recent tsunami in Japan.Such product availability issues do not generally affect our ability to compete in the marketplace; rather it may affect our ability to deliver our solutions on a timely basis.We purchase most of our hardware from Motorola Solutions since they are the industry leader for ruggedized mobile scanner hardware and related accessories which they manufacture, but we have the ability to purchase hardware from other suppliers such as Intermec. We do not engage in any research and development activities. Major manufacturers and other top partners have come to depend on the VAR channel in order to grow their own businesses.This is because they cannot cost-effectively penetrate their target markets alone given the number and variety of ways their product is applied and because of the myriad of complex integration requirements.They have come to view their role as providing the best-of-breed wireless and mobile computing technology to the market and partner with us to extend their business.This applies not only to Motorola Solutions with wireless and mobile computing technology, but also to other high tech manufacturers who produce printers, labels, RFID and other technology products. As our markets have grown and have become more sophisticated, we have grown both in size and in the nature and type of services offered.As our customers come to depend more and more on enterprise wireless and mobile computing to run their businesses, we continue to deliver and expand our services to keep those systems running.We are actively moving into the areas of enterprise managed services, consulting services and software-as-a-service (“SaaS”) to continue to deliver our value and build ongoing revenue streams for the Company. We continue to make investments in SaaS offerings in response to what we believe is a fundamental shift in our customers’ requirements.And we are monitoring the results closely.In 2011, we increased our commitment to our Mobile Device Management offering through a new relationship with AirWatch as well as additional investment in infrastructure and resources to expand our capabilities in this offering.This expansion is directly related to the continuing growth we are seeing from our customers for this service.Customers have begun to realize that they do not have to own the entire end-to-end solution in order to reap its benefits.In fact, there can be major cost savings for them if they choose instead to receive part of the value of what we have to offer in a SaaS model.We are a believer in this theory ourselves, as we are an avid salesforce.com customer. Salesforce.com is one of the world’s largest SaaS companies. We are focused on several commercial enterprise markets. These include retail, manufacturing, distribution, transportation and logistics. We are also increasingly focused on the markets for these systems in the markets where there are large groups of field services workers. These markets include maintenance and repair, inspections, deliveries, and other specialized business services such as uniform rental. This part of our business did not exist a few years ago. But with the continued growth of the mobile internet, we expect to add resources in this area in order to take advantage of the increasing opportunities. We expect our customers to continue to embrace and deploy new technology to enhance their own customers’ experience with business and improve their own operations to lower their operating costs and better service their customers. Our expertise and understanding of our customers’ operations and business operations in general, coupled with our expertise and understanding of new technology for equipment and software offerings enables us to identify new trends and opportunities to implement new solutions to our existing and potential customers. 39 Table of Contents We have several offices throughout the U.S. which allows us to serve any customer on a nation-wide basis. We can provide depot services through our West and East coast facilities. We have recently seen indications that the major retailers are optimistic about the future economic climate which will translate into increased opportunities in our largest target market. Additionally, we are always keenly aware of potential acquisition candidates that can provide complementary products and service offerings to our customer base. Acquisition of CMAC On December 31, 2010, DecisionPoint Systems International acquired CMAC, a supply chain consulting and systems integration firm focused on delivering operational and technical solutions for enterprises.Both CMAC and DecisionPoint are in the same vertical markets, and the acquisition was intended to broaden our professional services and software integration.Our combined teams work together to complement each other’s strengths.The acquisition of CMAC also expands our data base of professional services contractors who are available on an as needed basis, thereby enabling us to be more responsive and act more quickly to assist our customers. CMAC is committed to improving its clients’ competitive position by developing operational excellence strategies and implementing best-in-class supply chain planning, execution and automated technology solutions.Its focus is on providing integration and implementation services for customer supply chain management applications ranging from WMS, ERP, to TMS as well as others provides highly skilled resources to manage or augment customer project teams during the design, development and/or deployment stages. For over 16 years, CMAC’s experienced team has provided cost effective solutions to organizations in various industries and has evolved into a proven market leader.CMAC has standardized processes and procedures that allow for rapid deployment of integration and implementation solutions.This methodology is designed for success and will aid us in managing our customer deployments from the software selection process through the implementation and launch support phases.Together our combined team aims to provide our clients with highly experienced and affordable professionals using proven methodologies designed to achieve a quicker value realization. CMAC has a Technology Center located in Alpharetta, GA that provides our partners and customers with an avenue to perform software solution demos and evaluations, end user training, conference room pilots, hardware and software validation, and device management services.In addition, the Technology Center is equipped with all of the latest wireless network technologies to perform real-time testing and validation of software applications, hardware and network functionality and infrastructure. Acquisition of Apex Systems Integrators, Inc. On June 4, 2012 (“Apex Closing Date”), pursuant to a Stock Purchase Agreement (“Apex Purchase Agreement”), we acquired all of the issued and outstanding shares of Apex Systems Integrators Inc. (“Apex”), a corporation organized under the laws of the Province of Ontario, Canada. Apex is a leading provider of wireless mobile work force software solutions. Its suite of products utilizes the latest technologies to empower the mobile worker in many areas including merchandising, sales and delivery; field service; logistics and transportation; and, warehouse management. Its clients are North American companies whose products and services are used daily to feed, transport, entertain and care for people throughout the world. 40 Table of Contents Acquisition of Illume Mobile On July 31, 2012 (“Illume Closing Date”), we consummated an asset purchase agreement (“Asset Purchase Agreement”) with MacroSolve, Inc. Pursuant to the Asset Purchase Agreement, the Company purchased the business (including substantially all the related assets) of the seller’s Illume Mobile division (“Illume Mobile”), based in Tulsa, Oklahoma. Founded in 1996, Illume is a mobile business solutions provider that services mobile products and platforms. Illume Mobile’s initial core business is the development and integration of business applications for mobile environments. Today, Illume Mobile serves the mobile application development needs of a wide range of customers, from Fortune 500s to small and medium-sized businesses. It delivers advanced, mobile applications for many device platforms including iPad®, iPhone® and Android with functionality including 3D animation, mobile video, augmented reality, GPS, and more. Illume Mobile seeks to leverage its combination of creativity, technical savvy, years of mobile experience, and market insight to enable customers to envision their mobile applications and bring them to reality, providing the most value in the shortest amount of time. Marketplace Industry Over the past five years, the Enterprise Mobile Computing industry has standardized several key technologies.This standardization has enabled the market to grow.Examples of this include the Windows Mobile, Android, RIM and iPhone® operating system for mobile devices, 802.11 a/b/g “Wi-Fi” wireless local area networks, and robust nationwide wireless carrier data networks such as T-Mobile, Verizon and Sprint. This standardization has allowed mobile computing manufacturers to build products to these widely adopted standards, creating the opportunity to automate workers using these standards.These developments have created many opportunities for us to build enterprise wireless and mobile computing solutions for our customers’ needs. Determining which enterprise wireless and mobile solutions we deliver to our customers depends on several key factors including the customer’s industry.It requires that we possess domain expertise in our customers’ industries.It also requires business application software expertise, general industry and software specific knowledge and mobile computing and wireless networking technical acumen. The customer’s industry is very important because unlike generic wireless business applications such as email, the applications that we provide involve business processes which are very specific to a vertical market.An example is Proof-of-Delivery (“POD”).In order for a POD application to deliver value it must not only be tailored to a specific industry such as couriers, but it must also be tailored to each specific courier company depending on how they run their business process. The key to delivering customer solutions profitably is for us to know where standardized system hardware and software components will deliver the required result and where they cannot and therefore, more custom components need to be utilized.This capability comes from our years of experience, our talented professionals and our highly developed ecosystem of partners. We provide a complete line of consulting, deployment and integration services, including site surveys, equipment configuration and staging, system installation, depot services, software support, training programs and project management. Current Market Environment Over the last several years, we have been repositioning ourselves to focus more on providing higher margin consulting services along with customer-driven, mobile wireless and RFID solutions rather than providing simply hardware and customized software as a reseller.This is the key to increasing our profitability and is also a major point of differentiation.The acquisition of CMAC has been instrumental in this repositioning.Small resellers and large catalog resellers simply do not want to, or cannot, provide the types of custom, hands-on services needed to make these systems a success.Our major ecosystem partners and Independent Software Vendors (“ISV’s”) recognize this and have come to depend more and more on us to deliver the business value that their products enable. 41 Table of Contents By referring more end-user demand to DecisionPoint, partners can leverage our personnel and skills to provide customers with enhanced personal service.With deep expertise about specific customers’ operations and industry, resellers are very effective in promoting sales of key vendor’s products.Today, a majority of Motorola’s sales of mobile computers are through the sales channel in which we participate. We benefit from other advantages by participating in this sales channel.The industry leaders have established program rewards, such as favorable pricing structure incentives, for those top-tier VARs, such as DecisionPoint, who invest in their programs and technologies.As a result, we train our personnel, which differentiate us from other potential competitors whose personnel may not have the same training as ours. Within our commercial enterprise market, we believe there continues to be long-term opportunity for growth as the global workforce continues to become more mobile and the industries and markets that purchase our products and services continue to expand.The markets in which we compete include mobile computing products and services, enterprise wireless services, bar code scanning, RFID products and services and mobile network management platforms.Organizations looking to increase productivity and derive benefits from mobilizing their applications and workforces are driving adoption in this market. Our strategy in our target market is to enable our customers to focus on their missions, not the technology.This is accomplished by providing mission-critical systems, seamless connectivity through highly reliable voice and data networks and a suite of advanced and/or custom applications that provide real-time information to end users. DecisionPoint Target Markets The markets for enterprise wireless and mobile computing are very fragmented while also being extremely complex in nature.But generally they can be characterized by the following attributes: 1. Vertical market industries which require specific domain expertise. 2. Industries which track goods or deliver a service in the field (or both). 3. Industries which have a significant group of mobile workers, whether they operate primarily in one place or in the field. 4. Manufacturing operations where there’s real-time interaction between the shop floor employees and the management decision makers. 5. Manufacturing and assembly operations that are moving more and more to a Just-in-Time (“JIT”) operation where accurate data is critical. In the commercial enterprise market, our approach is to deliver products and services that are designed to empower the mobile workforce to increase productivity, drive cost effectiveness and promote faster execution of critical business processes. Vertical Markets The attractiveness of any vertical market depends directly on the size and nature of the problems which that market faces that can be addressed by enterprise wireless and mobile computing.Historically, retail, warehousing, and manufacturing were the largest industries.Each typically had large amounts of goods in constant motion which needed to be tracked.In addition, each had a workforce which primarily operated in one place (i.e. a retail store, a distribution center or a factory). 42 Table of Contents Although these markets are still attractive for us and comprise a significant portion of our business, new markets are emerging which hold as great or even greater promise than our historical markets. Transportation, logistics and field services such as repair and maintenance, delivery and inspections are now emerging as great new markets.This is primarily due to the arrival of robust, national wireless carrier networks that can reach a field-based mobile worker almost anywhere they are.The general term for this new group of markets is referred to as “Field Mobility”.Although it cuts across multiple industries and business applications, it has one common characteristic: goods are tracked or services are being performed by field-based workforces, not workers operating in a single location under one roof. Our Field Mobility Practice We believe that the growth of Field Mobility based markets will be so significant over the next several years, that we have created a dedicated business practice to focus on it.This practice was established in 2008, with the express purpose of replicating our historical success with a new set of customers together with a new ecosystem of partners which include three major wireless carriers; Verizon, Sprint and T-Mobile.The carriers not only bring potential new opportunities but also have attractive programs which allow us to earn additional revenue when we facilitate service of mobile computers and devices on their networks.We currently have active projects with Verizon, such as Fleet Control.We also recently released bundled solutions and enhanced services that Sprint will be providing to customers on the Sprint bill.These bundles and services include Proof-of-Delivery, Inspection Services and Grapevine Push-to-Talk. We are not alone in our expectations of growth for Field Mobility.Motorola Solutions has demonstrated through its strong on-going support that it’s also counting on significant growth as well.They believe that as wireless carrier networks become ubiquitous, it will increase their market opportunity to put greater numbers of mobile computers into the hands of entire groups of field-based workers who may have never had a mobile computer before. Products and Services Mobile Applications We deploy mobile applications for a wide variety of business processes, depending on the industry.Below is a brief overview of some of those applications by industry: Retail Store: Stock locator, shelf price marking, markdowns, inventory control, physical inventory, merchandising, customer service and mobile point-of-sale (“POS”). Warehousing and Distribution: Order shipping, order picking and packing, stock move and replenishments, product receipt and put-away, labeling, physical inventory and cycle counts. Manufacturing: Production count, work-in-process tracking, raw material consumption, Just-in-Time manufacturing requirements, quality control and assurance, lot/batch/serial number control and scrap reporting. 43 Table of Contents Transportation and Logistics: Proof-of-delivery, commercial turn-by-turn directions, route optimization, cross-docking, returns and Department Of Transportation driver hours of service and route logging. Field Mobility: Field service and repair or wireless work order management, enterprise asset management, inspection, preventative maintenance, surveys, rounds and readings. Software Compared to the market for standardized business software such as email or accounting, the market for enterprise mobile software is more customized.One size does not fit all.Enterprise mobile software systems must support the specialized business processes in an industry-specific and sometimes customer-specific way.For this reason, we utilize several avenues to provide mobile software solutions that meet our customers’ unique requirements. ● Software sourced from specialized ISV’s.The software produced by specialized ISVs is designed to fit a particular vertical market and application.Even still, it must be tailored to meet the needs of each customer and often requires integration to the customer’s enterprise system(s).Depending on the requirements, this tailoring is provided by DecisionPoint or by the ISV themselves under contract to DecisionPoint.We have built a network of market and application focused ISVs specializing in Field Mobility applications for this purpose.In short, an ISV application, ruggedized mobile hardware, a wireless network, deployment services, and ongoing system support can be delivered by DecisionPoint more effectively and with less risk than with any other combination of providers. ● When an ISV solution is not available, custom software can be created in-house using standardized programming platforms like Microsoft.NET® framework, Java™, Android and Apple iOS.These are used when there is simply no other “off-the-shelf” way to meet the customer’s requirements. We have multiple software options available which gives us the ability to meet the customer’s total need at the best value to them.We intentionally have made a point not to be “married” to any single vendor, product offering and/or solution in order to be focused on the customer’s ultimate needs. Professional Services Our professional services offerings fall into one of three categories: business consulting, technical consulting and technical development.Business consulting is where we engage with our customer to help them understand the potential ROI of implementing mobile computing, or supply chain services as examples, for a particular business process.Technical consulting services help determine the technology to be used and how it is to be implemented.We utilize our proven evaluation techniques, tools, and experience to recommend the optimal technology solution that provides organizational, operational and system improvements to our customers.We take advantage of our database and assessment methodology to quickly identify viable solutions for client operations.Once the solution is identified and selected, we apply our proven fast track “3D” (Define, Design, Deliver) implementation methodology to insure project success.Technical development includes actual software programming and configuration of the mobile computing, WMS and TMS application solutions as well as interface software needed to connect to our customer’s existing back-office systems. Our full suite of professional services allow for many “areas of engagement” with our customer base.We can initiate and engage on an opportunity in several areas of the project lifecycle.The professional services listed below allow us to provide value to organizations regardless of where the customer is in their project evaluation/implementation or rollout: 44 Table of Contents ●Engineering & Material Handling ●Middleware Applications ●Facility Automation ●Site Surveys & Installation ●Supply Chain Strategy ●Change Management ●Six Sigma & Lean Six Sigma ●Resource Augmentation ●WMS/3PL Selection & Support ●Temp-to-Perm ●Call Center Outsourcing ●Contract-to-Hire ●Project Management ●Direct Hire ●WMS/ERP Implementation ●Team Services ●Transportation Management ●Work Flow Management Supply Chain Services Supply Chain services include Pre-Contract, Pre Go-Live and Post Go-Live solutions.Our project team will engage and manage the project from end-to-end, allowing the customer resources to stay focused on their tasks.Many of the services that we provide are listed below: Pre-Contract Pre Go-Live Post Go-Live Project Management CRP Execution Post implementation audit Solution Design Training Documents System re-configuration Application Study Job Aid Development Custom report design and development CRP Script Development Training Execution EDI Interface design and development CRP Configuration & Setup Software Configuration Issues documentation and management Current State Design Technical Support Training and certification Future State Design System Interface Development/Programming Satisfaction surveys/ process improvement Mobility Readiness Evaluation Implementation Support Enhancement management/ implementation ROI Targets/Worksheet Modification Specification & Design Multi-site rollout Proof of Concept Design Testing Service Level Agreement Host application requirements Vendor Management ROI Analysis Device application requirements Custom Reports Ongoing Support CMAC, along with one of our ISV Partners, offers Near-Shoring services for application development and host application programming.Our partnership allows us to offer extremely competitive resource rates for application development, scripting, code design, and custom application development.This area has significant growth potential as more companies are looking to move application development closer to their operations where the time zones and language barriers are not an issue.We also have Tier 3 WMS ISV partners for traditional WMS turnkey solutions as well as SaaS inventory management hosted solutions. Rollout, Support and Management Services These services involve installing a solution into the customer’s computer systems infrastructure (“implementation”) and then replicating that implementation out to all their operating locations (“rollout”).The rollout is critical because unless the mobile computing solution is rolled out across all operating locations, the desired ROI will most likely be limited. We offer a wide range of services in this category.They include everything from assembling kits of everything needed for the system on a per location basis (“kitting”) to providing logistical services for rollout (“staging”), to advanced exchange services for broken units in the field, to help desk support and to a self-service portal where a customer can check the status of a service case or equipment repair. 45 Table of Contents For Field Mobility projects, carrier activation is a key service.Activation is where we actually activate mobile computers and/or devices to run on the carrier networks.Not only is this a key service to complete projects, but it is also a source of revenue for us from the carriers when we activate mobile computers and/or devices to operate on the carrier networks. In addition, we offer staff augmentation services to customers that allow for shorter term projects or implementations, workflow management teams for cyclical business customers, as well as contract-to-hire resources that engage on supply chain projects and can convert to a permanent position at the customer location, which helps significantly with the knowledge transfer as well as capital knowledge base.Contract-to-hire solutions have proven beneficial for customers to overcome workforce issues during hiring freezes by allowing them to deploy solutions and then convert resources to full-time status upon expiration of the hiring freeze. Finally, we are adding offerings in the managed services and SaaS categories.Increasingly, customers want to outsource various aspects of operating and maintaining their enterprise mobile systems.We are providing various service offerings to remotely manage customers’ mobile computers and wireless networks as well as offer mobile software on a SaaS subscription basis. Hardware Our hardware reseller sales strategy is designed to avoid competing for hardware sales based solely on low cost provider status.Throughout the sales cycle, we are diligent to point out to a customer that hardware is only one component of the complete solution they are looking for.By bundling the software and services, mentioned above together with the hardware, we position ourselves as the value-added solution provider.This positioning differentiates us from the low-price, ‘discount’ hardware resellers who do not have this capability. We offer the following types of enterprise wireless and mobile computing hardware on a cost competitive basis: ● Handheld and vehicle-mounted, ruggedized mobile computers ● 802.11 a/b/g wireless LAN (“Wi-Fi”) infrastructure ● RFID tag readers and related infrastructure ● GPS receivers ● Two-way radios ● Handheld bar code scanners ● Bar code label and RFID tag printers and encoders ● Ruggedized laptops for industrial environments Consumables We have extensive expertise in bar code and RFID consumables solutions.We offer a full line of high quality labels, RFID tags, and printer ribbons to meet the demands of every printing system.We select the right components from a wide range of products on the market from both independent and original equipment manufacturers of printers and RFID printers/encoders.Matching media to the unique application is what makes the system work.In addition, consumables are essentially a recurring revenue stream once a customer has their system up and running. 46 Table of Contents Sales and Marketing Customer Base Our historical success has largely followed the broad adoption of enterprise wireless and mobile computing technology industry by industry.As mentioned above, this adoption pattern started with retail stores and moved backward through the retail supply chain into distribution and then manufacturing.It also spread horizontally from the retail supply chain into the supply chain of industrial goods as well.Since the roots of DecisionPoint go back to the mid 1970’s, our customer base mirrors this fact as well.Our products and services are sold nationwide to a diverse set of customers such as retail, utility, transportation and logistics, manufacturing, wholesale and distribution and other commercial customers. A cross-section of our customers includes: ● Retailers in various categories and sizes, including “Tier-1” companies such as J. Crew Group, Inc., Liz Claiborne, Inc., PETCO Animal Supplies, Inc., Nike, Inc., Nordstrom, Inc. , and Grocery Outlet (Canned Foods, Inc.). ● Manufacturing companies such as Dade Behring (Division of Siemens), Mercedes Benz US International, Inc., BMW Manufacturing Company, KIA Motors Manufacturing Georgia, Inc., Sargent Manufacturing Co. (Division of ASSA Abloy),BASF Corp, Sanmina-SCI Corp, Orica USA, Inc., Timken Corp., Swiss Army Brands, Smith & Wesson and pharmaceutical companies such as Pfizer, Inc., Johnson & Johnson and Bristol-Myers Squibb. ● Transportation, warehousing and distribution, including logistics companies such as Golden State Overnight Delivery Service, Inc., Ryder System, Inc., Exel, DHL Global Mail, Inc., SAIA, Inc. and Frontier Logistics LP. Now that the Field Mobility marketplace is starting to grow significantly, we are working with customers such as G4S, for security services for their patrol officers, Scientific Games Corp., for their field service technicians, and Mobile Mini, Inc., a provider of mobile temporary storage facilities.In addition, we are working with several automotive OEM’s on a dealership application that has significant revenue and growth potential.A common element of many customers in this marketplace is that they are new to mobile computing and thus have limited staff or expertise to deploy and support such programs.As such, DecisionPoint is an ideal partner for these customers in that our portfolio of development, deployment and support services ensure the success of their mobile and wireless projects. We aim to deliver the ‘whole solution’ to a customer, from solution design through support.Our objective is to target markets that will permit the delivery of as many of these products and services as possible, so as to maximize the profit opportunity while minimizing the costs of sale and delivery. Thus, we seek to classify the type of end-user that it targets in order to quickly and cost-effectively put the right amount of resources on each sales opportunity.The three main end-user classifications are: ● Full Solution Customer - This is a customer that wants us to provide not only the entire solution from initial consultation and design, but also the ongoing support of the system.Such an end-user views the entire system as critical to its business and wants to outsource it to industry professionals.This is the ideal customer for us, one that understands and values the cost effectiveness of the entire solution and ongoing support of the system. ● Customer as their own integrator - The end-user sources all the parts and pieces of the system, programs it, installs it, commissions it and supports it.In effect, the customer is their own integrator, and wants to buy products and services only in a transactional relationship.DecisionPoint limits its resources to provide these customers with competitive product and service pricing. 47 Table of Contents ● Hybrid Customer - Such customers have some systems integration capability themselves but have also recognized that “they know what they don’t know” and are willing to contract for certain services as part of an enhanced transactional relationship.A Hybrid Customer is attractive on a case-by-case basis depending on the circumstances of the situation. In each of the three scenarios above, we strive to position our professional services as a core value-added component to the customer.Our ability to reliably test, configure, kit, stage, and deploy large rollouts of mobile computers for specialized applications is a key service offering that enables our customers to realize the ROI they were expecting on mobile computing in the first place. Sales and Sales Support We support our business model using field-based teams of seasoned account executives with both pre- and post- sale systems architects who are experienced in all areas of enterprise mobile computing.Their focus is to develop customers’ enterprise wireless and mobile computing requirements in order to develop solutions for them and ultimately close business for our product and service set that fulfills those requirements. We fulfill the need for application software both in-house and through ISVs depending on specific customer need. ISVs like this model because they are generally looking for sales, marketing and integration partners like us to expand their own reach. We currently employ 95 people in our marketing, sales and professional services operation.We have 3 marketing people, 36 sales people, all of whom are qualified in system technology design, installation and integration.They receive substantial technical support and assistance from 37 systems engineers and technicians and 19 software engineers.Supporting the sales effort are 6 sales administrators, who are responsible for the detailed order entry and for the inputting of the related data into our accounting system. Additionally we have access to an in-house database with several thousand contractors. Geographically, the sales team is spread throughout the United States and can handle projects on a national and international basis from its East and West coast facilities.When a situation dictates, we may utilize independent contractors. Sales System Support: SalesForce.com We make extensive use of the salesforce.com customer relationship management (“CRM”) system to support our sales and marketing operations.All business processes from demand creation through closing orders are tracked using salesforce.com.This includes the following business processes: marketing campaign management, lead generation, sales opportunity and pipeline management, sales forecasting, sales territory and account management, and strategic account planning. In addition, all professional services projects and time are tracked using salesforce.com.These tools allow us to get a better understanding of project profitability which helps us manage our key project resources. Marketing Activities We address our target markets through a combination of our own marketing activities, relationship selling and vendor-supplied leads.The common aim is to establish our credibility in the space, and then definitively demonstrate to the potential customer that we can tailor solutions to that customer’s needs. 48 Table of Contents Our sales team also provides many sales opportunities through past relationships and detailed domain knowledge of the operations of the top companies in the target market space.Given that enterprise wireless and mobile computing systems are a complex sale, it is very beneficial to have knowledge of how individual companies actually operate, how they address IT systems issues, and how they buy and manage complex technology.Our sales teams use such information to their advantage against some of the commodity-type resellers in our industry. Vendor-supplied leads play a part in our success as well, in that vendors see it to their advantage to funnel sales opportunities to us thereby minimizing their selling costs.They are also willing to spend a sizeable portion of their discretionary marketing development budget for demand generation activities. Our investment in our Field Mobility practice is generating wireless carrier sales and the establishment of a new sales channel.We have established key wireless carrier relationships with Sprint, T-Mobile and Verizon and are now seeing the fruit of our labor. In 2011, we again increased our internal sales development function to support these carrier relationships.We seek to continually cull all sources of leads and nurture them to the qualification stage where it makes economic sense for one of our account executives to get involved. We believe that because the vast majority of business-to-business, or “B2B” activity today starts with an Internet search, we have invested in some forward-thinking tools and technologies to help meet our future customers there.We continue to invest in our website, www.decisionpt.com, and we also have a complete online, closed-loop demand generation tool to track and manage leads to productively increase the sales pipeline.This includes email marketing with closed-loop feedback as well as email campaigns that track recipient behavior after their receipt in real time.This allows us to convert them into active prospects at the exact time they are investigating solutions for their particular problem. Competition The business in which we operate is highly competitive.Continued evolution in the industry, as well as technological migration, is opening up the market to increased competition.Other key competitive factors include: technology offered; price; availability of financing; product and system performance; product features, quality, availability and warranty; the quality and availability of service; company reputation; relationship with key customers and time-to-market.We believe we are uniquely positioned in the industry due to our strong customer and vendor relationships, our consultative and technological leadership and capabilities and our comprehensive range of offerings. We compete with other VAR’s and System Integrators/engineering organizations (“SI’s”) in system design, integration and maintenance arenas.However, as a Tier-1 reseller for major equipment vendors including Motorola Solutions and Zebra, we encounter fewer than ten competitive Tier-1 VARs and SIs representing these manufacturers in the marketplace. We typically win business from such competitors based on our turnkey software engineering skills and one-stop-shop technical capabilities.Recognizing us as a significant VAR within its universe of Tier-1 partners, Motorola Solutions has granted us variable pricing applicable to specific major customers.These price discounts give us an edge in the marketplace through greater margin flexibility.As a result, we do not typically lose contracts due to price sensitivity. Large system integrators are seeking to move further into the segment in which we compete.Competitors in this segment, may also serve as subcontractors to large system integrators and are selected based on a number of competitive factors and customer requirements.Where favorable to us, we may partner with other system integrators to make available our portfolio of advanced mission-critical services, applications and devices. 49 Table of Contents We have identified the following ten companies as primary competitors in the VAR and SI spaces: ● Agilysys, Inc. (Nasdaq: AGYS) - Agilysys is a publicly traded NASDAQ company and is a leading provider of innovative technology solutions for the hospitality and retail markets. Agiliysys solutions include property and lodging management, inventory and procurement, point-of-sale (“POS”), document management, mobile, wireless and other types of guest-engagement software. Agilysys also provides support, maintenance, resold hardware products and software hosting services.Agilysys has annual revenue of $100 million. Agilysys operates extensively throughout North America, with additional sales and support offices in the United Kingdom and Asia. Agilysyshas two operating segments: Hospitality Solutions Group (“HSG”) and Retail Solutions Group (“RSG”). ● International Business Machines Corp. (NYSE: IBM) – Although significantly larger than us, IBM Mobility and Wireless Services seek to deliver the same type of value proposition to the market.IBM is a very large organization; enterprise wireless and mobile computing are just one of a large set of competencies and services they provide to the marketplace. To address growing needs of the mobile enterprise, IBM is expanding its software and services capabilities through acquisitions and organic innovation to provide customers with all the resources to develop a mobile computing strategy.In February 2012, IBM acquired Worklight, a privately held Israeli-based provider of mobile software for smartphones and tablets, and accelerates IBM’s mobile portfolio helping corporations leverage the proliferation of mobile devices for B2C, B2E and B2B. ● Accenture plc (NYSE: ACN) – Accenture is a global management consulting, technology consulting and technology outsourcing company.Their global headquarters are in Dublin, Ireland.It is the largest consulting firm in the world, as well as being a global player within the technology consulting industry. ● Sedlak Management Consultants – Sedlak is a supply chain consulting firm specializing in distribution consulting. They are a privately-held Cleveland, Ohio based company, and have been in business for over 50 years. ● Peak-Ryzex– Maryland based Peak-Ryzex is an integrator of Automated Identification and Data Collection (“AIDC”) equipment including wireless RF, network and ERP integration solutions, enterprise printing, bar code scanning, mobile computing, and terminal and software technologies.Peak-Ryzex was originally built up by current DecisionPoint executives, CEO Nicholas Toms and former DecisionPoint CFO Donald Rowley, and was then sold to Moore Corporation (now RR Donnelley) in 1997.RR Donnelley, as part of its strategy to focus on commercial printing, sold Peak to Platinum Equity in December 2005.Keystone Capital, Inc. acquired Peak in October 2011, from Platinum Equity.DuringDecember 2011, Peak Technologies acquired Washington based Ryzex, a mobile technology solutions company and subsequently changed their name to Peak-Ryzex in 2012. During August 2012, Peak-Ryzex acquired Catalyst from CDC Global Services.Catalyst is a highly specialized SAP services partner and a leader in the design and implementation of SAP Supply Chain Management (SAP SCM) solutions. ● Stratix, Inc. - Georgia based Stratix is a substantial competitor of DecisionPoint, especially in the South Eastern part of the U.S.Their customer base includes large nationally based Tier-1 retailers, distributors, major commercial airlines and general manufacturers.In December 2011, Stratix announced that Grey Mountain Partners had acquired a majority interest in the company. In 2012, Stratix, Inc. announced a strategic partnership with PiiComm, Inc., a provider of wireless and mobile workforce solutions for enterprise and government in Canada specializing in transportation & logistics, field services, warehouse and healthcare. ● Denali Advanced Integration - Washington based Denali Advanced Integration is a full system integration company with services ranging from IT Consulting, Managed Services and Enterprise Mobility Solutions. Denali is a substantial competitor of DecisionPoint in the North Western part of the U.S. Denali Advanced Integration partners with major mobility vendors Motorola, Intermec and Zebra. 50 Table of Contents ● Group Mobile –Arizona basedGroup Mobile is exclusively focused on providing a total solution to customers within the area of rugged, mobile, and field-use computing products. ● Pariveda Solutions –Headquartered in Dallas Texas, Pariveda Solutions is an IT consulting company delivering both strategic consulting services and technical solutions to customers. ● Barcoding, Inc. – Maryland based Barcoding helps organizations streamline their operations with automatic identification and data collection systems (AIDC).Clients include manufacturing, distribution, healthcare and warehousing enterprises, as well as state, local and federal agencies. ● Other Competitors in the U.S. - Certain ‘catalog and online’ AIDC equipment resellers offer end-users deeply discounted, commodity oriented products; however, they typically offer limited or no maintenance support beyond the manufacturer’s warranty (which generally results in slower repair turnaround time).More importantly, as end users have become increasingly dependent on VARs and SIs to provide platform design, integration and maintenance, end users typically do not place major purchase orders with such resellers. Employees As of January 2013, we have a total of 110 full time employees and 5 part time employees.We have not experienced any work disruptions or stoppages and we consider relations with our employees to be good. DESCRIPTION OF PROPERTIES The Company leases its office and warehouse facilities under various operating leases. Its corporate headquarters and sales operations, including sales administration, software development, depot operation and the financial management were located in Foothill Ranch, California where the Company leased 7,500 square feet of office space which expired in July 2012. In May 2012, the Company entered into a new office lease agreement for 10,325 square feet beginning in July 2012, the lease expires in July 2017. The property is located in Irvine, California. In addition, the Company has a lease for 4,100 square feet in Shelton, Connecticut for its East coast sales and operations which expires in April 2015. In September 2012, the Company notified the landlord to early terminate the lease as of April 2013. The Company also leases 6,800 square feet in Edison, New Jersey which expires in December 2014. The Company has a sales and administrative office located in Alpharetta, Georgia where it leases 5,100 square feet for general office purposes which expires in April 2015. In addition, the Company has a lease for 4,800 square feet in Alpharetta, Georgia for its technology lab center which expired in April 2012. During April, the lease was extended for an additional 3 years until April 2015, under the same terms and conditions. Effective upon the Closing Date of the purchase of Apex in June 2012, the Company assumed Apex’s lease of 7,800 square feet in Burlington, Ontario, Canada, which expires in March 2016. The current monthly rental expense is approximately CDN$10,000 per month. 51 Table of Contents Effective upon the Illume Closing Date, the Company assumed the Illume lease of 10,000 square feet in Tulsa, Oklahoma which expires September 2013, with the same terms and conditions as the underlying lease. The current monthly rental expense is approximately $12,000. We believe that our properties are in good condition, adequately maintained and suitable for the conduct of our business. Certain of our lease agreements provide options to extend the lease for additional specified periods. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. 52 Table of Contents MANAGEMENT The names of our executive officers and directors and their age and titleas ofthe date of this prospectusare set forth below: Name Age Title Nicholas R. Toms 64 Chief Executive Officer, President and Chairman Paul Ross 39 Interim Chief Financial Officer Donald Dalicandro 52 Chief Executive Officer of Apex, Director Ralph S. Hubregsen 53 Chief Operating Officer John E. Chis 56 Senior Vice President, Sales Bryan E. Moss 46 Senior Vice President, Professional Services David M. Rifkin 57 Director Jay B. Sheehy 57 Director Robert M. Chaiken 49 Director Marc Ferland 68 Director Lawrence Yelin 69 Director Directors are elected annually and hold office until the next annual meeting of the stockholders of the Company and until their successors are elected. Officers are elected annually and serve at the discretion of the Board of Directors. Set forth below is a brief description of the background and business experience of each of our executive officers and directors for the past five years. Nicholas R. Toms, Chairman, Chief Executive Officer, President and Director Mr. Toms became CEO of DecisionPoint as of December 2003, when an ESOP that he organized together with Mr. Rowley acquired DecisionPoint.As a former corporate finance/M&A attorney with Skadden Arps Slate Meagher & Flom, Mr. Toms is an entrepreneur and has been involved with middle market businesses for the past several years.He also serves as CEO of Cape Systems Group, Inc. (formerly Vertex Interactive, Inc.), a provider of warehouse management software systems.In 1989, Mr. Toms founded Peak Technologies where he served as Chairman, President and CEO.In 1997, Peak was sold to Moore Corporation in a transaction valued at approximately $300 million.In 1986, an investor group of which Mr. Toms was a principal, orchestrated the buyout of Thomson T-Line Plc, a publicly traded company based in London, England. Mr. Toms is a graduate of Stellenbosch University (South Africa) in economics and law (LL.B) and New York University (LL.M). Paul Ross, Interim Chief Financial Officer Mr. Ross has been our Interim Chief Financial Officer since September 2012. From April 2011 until April of 2012, Mr. Ross was the Chief Financial Officer of GenMark Diagnostics, a NASDAQ traded “start-up” company which manufactured molecular diagnostic medical devices where Mr. Ross completed a capital raise through a public offering and oversaw implementation of the company’s Sarbanes-Oxley compliance program.From October 2009 until April 2011, Mr. Ross was the Chief Financial Officer of Teledata Technology Solutions, a technology services company that was the subsidiary of a publically-traded overseas corporation, where Mr. Ross restructured the company’s financial reporting policy.From March 2007 until April 2009, Mr. Ross was the Senior Vice President, Finance and Chief Financial Officer at Meade Instruments Corp., a NASDAQ traded consumer optical products manufacturing company where Mr. Ross helped complete a capital raise via a public offering.From May 2005 until March 2007, Mr. Ross was the Chief Financial Officer and Treasurer of Power-One, Inc., a NASDAQ traded electronics manufacturer with operations throughout North America, Europe and Asia.Mr. Ross holds an MBA from the University of Southern California and BA from the University of California, Los Angeles.Mr. Ross is a licensed certified public accountant in the state of California. 53 Table of Contents Don Dalicandro, Chief Executive Officer of Apex, Director Mr. Dalicandro joined the Company upon the consummation of the acquisition of Apex Systems Integrators on June 4, 2012. Mr. Dalicandro is the founder of Apex Systems Integrators, which he founded in 1998. During his career he has founded, led and worked for companies in diverse business sectors including manufacturing, commercial property management, retail consulting services and mergers and acquisitions. In 2007, Mr. Dalicandro obtained his Chartered Director designation from The Directors College, Degroote School of Business. He currently holds Board positions with Joseph Brant Memorial Hospital, Vice-Chair and Governance Chair, Deposit Insurance Corporation of Ontario and Burlington Hydro Inc., Chair, Governance and Audit. Mr. Dalicandro has an honours engineering degree from the University of Waterlooand completed his MBA at McMaster University. He is a registered Professional Engineer in Ontario. Ralph S. Hubregsen, Chief Operating Officer Mr. Hubregsen joined the Company in September 2011, as Chief Operating Officer. From November 2010 until July 2011, Mr. Hubregsen was the Vice President of Worldwide Channels at Symplified, a cloud security company that provides a SaaS-based single sign-on and identity access management solution. From March 2009 until July 2011, Mr. Hubregsen was the Founder and President of Venado Technologies a company that provides innovative software solutions and performs Open Source software research for several federal government agencies. Prior to that Mr. Hubregsen served as Vice President of Sales at MonoSphere, Inc., beginning in January 2006 until it was acquired by Quest Software in December 2008. In addition to founding Venado Technologies, Mr. Hubregsen founded the Saillant Consulting Group in 1998, which specialized in the delivery of content management and document management solutions for large Fortune 500 companies and federal agencies. Between 1995 and 1997, Mr. Hubregsen served as Vice President of Western Field Operations for Peak Technologies Group after Peak purchased Innovative Products and Peripherals (“IPPC”), a company also founded by Mr. Hubregsen and his partners. IPPC was a provider of mobility solutions for the industrial marketplace. Mr. Hubregsen holds an MBA from the University of Denver and BA from Saint Michael's College. John E. Chis, Senior Vice President, Sales Mr. Chis joined DecisionPoint in November 2004, as General Manager and Vice President of Sales. Mr. Chis has been an integral part of the Senior management leadership from 2004 till present with responsibility in Operations, Marketing, Strategic Planning, Partner Development… Mr. Chis has over thirty years of Senior Management experience beginning his career at Telxon- Position to take company public- NASDAQ; grew revenues to $600M; Sr. Management positions at Symbol in both Sales and Retail Vertical Lead; Mr. Chis has deep knowledge and experience with Building and Leading Market/Customer focused organizations, Creating Winning Strategies, Developing and Leading Large Scale Organizational change. Mr Chis is a Graduate from The University Of Akron (College of Business) and has participated as an Advisor to the College of Business on their Advisory Board. Bryan Moss, Senior Vice President, Professional Services Mr. Moss joined DecisionPoint upon the consummation of the CMAC acquisition on December 31, 2010.He has 23 years of Information Technology, Logistics, Sales, and Engineering experience.Mr. Moss had been a principal along with being the President of CMAC Inc. for the past 14 years.Prior to CMAC, he was Senior Manager of the Supply Chain Practice for Accenture, responsible for Alliances and Supply Chain Execution Systems Implementations.Mr. Moss served in a management capacity for 8 years with UPS and Burnham Logistics in Information Technology, Engineering, and Operations.He attended Southern Tech on a Athletics Scholarship receiving a Bachelor of Science degree in Industrial Engineering with a Minor in Technical Sales. 54 Table of Contents David M. Rifkin, Director Mr. Rifkin has been an investor in DecisionPoint and a Director since 2003.Mr. Rifkin is the President and CEO and co-owner of eGlobalfares, LLC, a software and solution provider to the travel industry.Prior to investing in and joining eGlobalfares in 2006, Mr. Rifkin was the SVP of Corporate Sales and a member of the executive team at Adelman Travel Group, a top 10 U.S. travel management company from 2003.After graduating Bucknell University in 1977 with a bachelor’s degree in business administration, Mr. Rifkin joined the family businesses in insurance, real estate and travel.As a result, Mr. Rifkin has had experience with owning, managing and selling commercial properties and he was licensed in personal and commercial insurance lines. Rifkin Travel was sold to the Adelman Travel Group in 2003.Mr. Rifkin has been involved at executive board levels with many community and not-for-profit organizations.This includes challenging experiences of successfully executing several turn-arounds of critical community agencies and institutions. Jay B. Sheehy, Director Mr. Sheehy became associated with DecisionPoint as an early investor in 2003 and became a Director concurrent with the Merger.Mr. Sheehy has been the President and Principal of Kamco Supply of New England, a $100 million building materials distribution business since 1996.From 1984-1995, Mr. Sheehy was President and Principal of Stanley Svea Building Supply until he merged the company into Kamco.Previously, Mr. Sheehy held an internal audit position at Connecticut Bank and Trust, Budget Analyst post with Combustion Engineering and was a Manager of Financial Analysis with PepsiCo.After graduating Bucknell University in 1977 with a bachelor’s degree in business administration he went on to earn an MBA from the University of Connecticut, APC from NYU and his CPA accreditation.Mr. Sheehy is a Trustee of The Gunnery School, a former Board Member of the Connecticut Business and Industry Association (CBIA) and a former officer of Churchill Casualty Insurance. Robert M. Chaiken, Director Mr. Chaiken became a Director and investor of DecisionPoint in November 2010. Mr. Chaiken has worked for Adelman Travel Group, a $600M privately-held travelmanagement company, since 1991. Since 2008, he has served as Adelman Travel Group’s President. In previous roles he served as Adelman's Chief Operating Officer, Chief Financial Officer and Controller. His additional experience includes acquisitions, strategic partnerships organizational design, and travel technology development. He is a Certified Public Accountantand holds a B.B.A. from the University of Wisconsin with majors in accounting and information systems. Marc Ferland, Director Mr. Ferland became a Director of DecisionPoint upon completion of the Merger.Mr. Ferland had served as President and Chief Executive Officer of Copernic Inc. from March 3, 2008, and on its Board of Directors since September 2007.On November 4, 2010, Copernic was sold to N. Harris Computer Corporation and he resigned his duties with Copernic and simultaneously assumed the positions of Chairman of the Board and President/Chief Executive Officer of its successor, Comamtech.Prior to his affiliation with Copernic and Comamtech, Mr. Ferland worked in the venture capital industry in various capacities for 10 years with Microcell, Caisse de Dépôt et Placement du Quebec (Canada’s largest pension fund), VantagePoint (a Silicon Valley venture capital fund) and Gen24 Capital, which he co-founded.Mr. Ferland also worked in the Telecommunications industry forover 10 years in senior roles with Cantel (now Rogers), Scotpage/Scotcom, Telesystem National and Microcell Telecom.Mr. Ferland also spent almost 20 years in a variety of management positions with Canadian General Electric.He graduated from the University of Montreal with a B.A. honors in economics and did post graduate work at McGill University and Harvard Business School.Mr. Ferland is a Canadian citizen. 55 Table of Contents Lawrence Yelin, Director Mr. Yelin became a Director of DecisionPoint upon completion of the Merger.Mr. Yelin is an attorney, who has had his own practice since February, 2009.From June 1980 until January 2009, he was attorney partner at the law firm of Fasken Martineau DuMoulin LLP.Mr. Yelin is a Canadian citizen. Committees of the Board The Audit Committee members are Jay B. Sheehy, David M. Rifkin, and RobertM. Chaiken.The Audit Committee Chairman is Jay B. Sheehy.The Audit Committee assists our board in fulfilling its responsibility for the oversight of the quality and integrity of our accounting, auditing, and reporting practices, and such other duties as directed by the board.The committee's purpose is to oversee our accounting and financial reporting processes, the audits of our financial statements, the qualifications of our public accounting firm engaged by us as our independent auditor to prepare or issue an audit report on our financial statements.Jay B. Sheehy is the "audit committee financial expert" within the meaning of SEC rules and regulations. The Compensation and Governance Committee members are Jay B. Sheehy, David M. Rifkin and Robert M. Chaiken.The Compensation and Governance Committee Chairman is David M. Rifkin.The Compensation Committee's role is to discharge our board’s responsibilities relating to compensation of our executives and to oversee and advise the board of directors on the adoption of policies that govern our compensation and benefit programs. When considering whether directors and nominees have the experience, qualifications, attributes and skills, the Company and the Board focused primarily on the information discussed in each of the directors’ individual biographies set forth above. Mr. Toms has experience as Chairman, President and CEO in growing middle market businesses engaged in providing consultative solutions including professional services, software and equipment. In particular, with regard to Mr.Rifkin, the Board considered his strong background in software development while providing comprehensive, problem solving solutions and significant expertise and background as a CEO, President and director of both private companies and community groups. With regard to Mr.Sheehy, the Board considered his position as President in similar revenue size and entrepreneurial companies to DecisionPoint is a significant attribute, and his financial experience and general business acumen along with being a CPA qualifies him for being the Audit Committee. With regard to Mr. Chaiken, the Board considered his extensive experience in positions of President, Chief Operating Officer and Chief Financial Officer in growing entrepreneurial companies whereby his understanding of business operations of a growing company can be best utilized and also qualifies him as a finance expert.In regards to Mr. Rothblum, he has extensive experience as a principal in a successful investment firm and has demonstrated his firms’ confidence in our Company by making a $4.0M investment.Messer’s Ferland and Yelin were directors of our predecessor entity, Comamtech and therefore their experience in technology space proves invaluable to the Company. Except as otherwise reported above, none of our directors have held directorships in other reporting companies and registered investment companies at any time during the past five years. Involvement in Certain Legal Proceedings To our knowledge, during the last ten years, none of our directors and executive officers has: · Had a bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. · Been convicted in a criminal proceeding or been subject to a pending criminal proceeding, excluding traffic violations and other minor offenses. · Been subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities. 56 Table of Contents · Been found by a court of competent jurisdiction (in a civil action), the SEC, or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. · Been the subject to, or a party to, any sanction or order, not subsequently reverse, suspended or vacated, of any self-regulatory organization, any registered entity, or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Employment Agreements We have a standard three (3) year employment agreement with Mr. Bryan Moss, our Senior Vice President, as a result of the CMAC acquisition.The agreement calls for an annual bonus upon achieving certain results of operations at CMAC.None of the other terms of the agreement are out of the ordinary course of business. We also have an employment agreement with Mr. Ralph S. Hubregsen, our Chief Operating Officer.Pursuant to the Agreement, Mr. Hubregsen will be entitled to an annual bonus calculated pursuant to terms set forth in the AgreementAdditionally, Mr. Hubregsen will be granted options to purchase 50,000 common shares of the Company. Such options will vest over three years.The agreement also calls for a severance provision ranging from two months to twelve months of salary. We have an employment agreement with Donald Dalicandro, our Chief Executive Officer of Apex, as a result of the Apex acquisition.Under the employment agreement, the Company further agreed Mr. Dalicandro would be appointed to the Company’s board of directors effective June 4, 2012, and would not be removed from the Company’s board of directors during the Earn-Out Period (as defined in the employment agreement) and the Bonus Period (as defined in the employment agreement) except by except by death, bankruptcy, incapacity or voluntary resignation. The agreement calls for annual bonus upon achieveing certain results of operation at Apex for the 12 months ending July 31, 2013, 2014, and 2015. Family Relationships There are no family relationships between any of our directors or executive officers and any other directors or executive officers. 57 Table of Contents EXECUTIVE COMPENSATION Executive Compensation The following table summarizes all compensation recorded by DecisionPoint in each of the last two completed fiscal years for our principal executive officers and our three most highly compensated executive officers who were serving as executive officers as of the end of the last fiscal year.Such officers are referred to herein as our “Named Officers”. Non- Change in Equity Pension Value & Stock Option Incentive Nonqualified All Name Year Salary (2) Bonus Award Award (1) Plan Deferred Comp Other (3) Total Nicholas R. Toms $ $
